ICJ_070_MilitaryParamilitaryActivitiesNicaragua_NIC_USA_1984-11-26_JUD_01_PO_00_EN.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING MILITARY AND
PARAMILITARY ACTIVITIES IN AND
AGAINST NICARAGUA

(NICARAGUA v. UNITED STATES OF AMERICA)

JURISDICTION OF THE COURT AND
ADMISSIBILITY OF THE APPLICATION

JUDGMENT OF 26 NOVEMBER 1984

1984

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE DES ACTIVITES MILITAIRES
ET PARAMILITAIRES AU NICARAGUA
ET CONTRE CELUI-CI

(NICARAGUA c. ÉTATS-UNIS D’AMERIQUE)

COMPÉTENCE DE LA COUR.
ET RECEVABILITE DE LA REQUÊTE

ARRÊT DU 26 NOVEMBRE 1984
Official citation :

Military and Paramilitary Activities in and against Nicaragua
(Nicaragua v. United States of America), Jurisdiction and
Admissibility, Judgment, I.C.J. Reports 1984, p. 392.

Mode officiel de citation :

Activités militaires et paramilitaires au Nicaragua et contre celui-ci
(Nicaragua c. Etats-Unis d’Amérique), compétence et recevabilité,
arrêt, CIJ. Recueil 1984, p. 392.

 

Sales number 506
N° de vente :

 

 

 
1984

392

INTERNATIONAL COURT OF JUSTICE
YEAR 1984

26 November

General List
No. 70

26 November 1984

CASE CONCERNING MILITARY AND
PARAMILITARY ACTIVITIES IN AND
AGAINST NICARAGUA

(NICARAGUA v. UNITED STATES OF AMERICA)

JURISDICTION OF THE COURT AND
ADMISSIBILITY OF THE APPLICATION

Jurisdiction of the Court — Article 36, paragraphs 2 and 5, of the Statute —
Declaration under Article 36 of Permanent Court Statute by State which did not
ratify Protocol of Signature of that Statute — Declaration valid but not binding —
Effect of Article 36, paragraph 5, of International Court of Justice Statute —
Significance of travaux préparatoires — Conduct of States concerned — Signifi-
cance of publications of the Court and of the United Nations.

Claim of estoppel barring invocation of jurisdiction under Article 36, paragraph 2,
of the Statute.

Nature and effect of Optional-Clause declarations — Modification or termination
of Optional-Clause declarations containing proviso for six months’ notice of termi-
nation — Effect of reciprocity on declarations containing differing provisions for
termination — Declaration made without limit of time — Reasonable notice of
termination required.

Reservation attached to Optional-Clause declaration excluding disputes arising
under multilateral treaty unless “all parties to the treaty affected by the decision are
before the Court” — Méaning — Impossibility of identification of States “affected”
at jurisdictional phase — Application of Article 79, paragraph 7, of Rules of
Court.

Bilateral treaty conferring jurisdiction over “dispute not satisfactorily settled by
diplomacy” — Reliance on compromissory clause not necessarily preceded by nego-
tiations. :

Admissibility of application — Alleged requirement that all “indispensable par-

ties” must be before the Court — Claim alleged to be one of unlawful use of armed
force — Competence of United Nations Security Council — Right of individual or

4
393 MILITARY AND PARAMILITARY ACTIVITIES (JUDGMENT)

collective self-defence — Pursuance of proceedings before the Court and Security
Council pari passu — Judicial function claimed to be unable to deal with situations
involving ongoing conflict — Proof of facts and possibility of implementation of
Judgment — Prior exhaustion of negotiating processes not a precondition for seising
the Court.

JUDGMENT

Present: President ELtas; Vice-President SETTE-CAMARA; Judges LACHS,
Morozov, NAGENDRA SINGH, RupDA, MOSLER, ODA, AGO, EL-
KHANI, SCHWEBEL, Sir Robert JENNINGS, DE LACHARRIERE, MBAYE,
BEDJAOUI ; Judge ad hoc COLLIARD ; Registrar TORRES BERNARDEZ.

In the case concerning military and paramilitary activities in and against
Nicaragua,

between

the Republic of Nicaragua,

represented by
H.E. Mr. Carlos Argüello Gomez, Ambassador,
as Agent and Counsel,

Mr. Ian Brownlie, Q.C., F.B.A., Chichele Professor of Public International
Law in the University of Oxford ; Fellow of All Souls College, Oxford,

Hon. Abram Chayes, Felix Frankfurter Professor of Law, Harvard Law
School ; Fellow, American Academy of Arts and Sciences,

Mr. Alain Pellet, Professor at the University of Paris-Nord and the Institut
d'Etudes Politiques de Paris,

Mr. Paul S. Reichler, Reichler and Appelbaum, Washington, D.C. ; Member
of the Bar of the United States Supreme Court ; Member of the Bar of the
District of Columbia,

as Counsel and Advocates,

Mr. Augusto Zamora Rodriguez, Legal Adviser to the Foreign Ministry of the
Republic of Nicaragua,

Miss Judith C. Appelbaum, Reichler and Appelbaum, Washington, D.C. ;
Member of the Bars of the District of Columbia and the State of Califor-
nia,

Mr. Paul W. Khan, Reichler and Appelbaum, Washington, D.C., Member of
the Bar of the District of Columbia

as Counsel

and
394 MILITARY AND PARAMILITARY ACTIVITIES (JUDGMENT)

the United States of America,
represented by

Hon. Davis R. Robinson, Legal Adviser, United States Department of
State,

as Agent and Counsel,

Mr. Daniel W. McGovern, Principal Deputy Legal Adviser, United States
Department of State,

Mr. Patrick M. Norton, Assistant Legal Adviser, United States Department of
State,

as Deputy-Agents and Counsel,

Mr. Ted A. Borek, Assistant Legal Adviser, United States Department of
State,

Mr. Myres S. McDougal, Sterling Professor of Law Emeritus, Yale University,
Yale Law School, New Haven, Connecticut ; Distinguished Visiting Pro-
fessor of Law, New York Law School, New York, New York,

Mr. John Norton Moore, Walter L. Brown Professor of Law, University of
Virginia School of Law, Charlottesville, Virginia,

Mr. Fred L. Morrison, Professor of Law, the Law School of the University of
Minnesota, Minneapolis, Minnesota,

Mr. Stefan A. Riesenfeld, Professor of Law, University of California, School
of Law, Berkeley, California, and Hastings College of the Law, San Fran-
cisco, California,

Mr. Louis B. Sohn, Woodruff Professor of International Law, University of
Georgia School of Law, Athens, Georgia ; Bemis Professor of International
Law Emeritus, Harvard Law School, Cambridge, Massachusetts,

as Counsel,

Ms. Frances A. Armstrong, Attorney-Adviser, Office of the Legal Adviser,
United States Department of State,

Mr. Michael J. Danaher, Member of the Bar of the State of California,

Ms. Joan E. Donoghue, Attorney-Adviser, Office of the Legal Adviser, United
States Department of State,

Ms. Mary W. Ennis, Attorney-Adviser, Office of the Legal Adviser, United
States Department of State,

Mr. Peter M. Olson, Attorney-Adviser, Office of the Legal Adviser, United
States Department of State,

Mr. Jonathan B. Schwartz, Attorney-Adviser, Office of the Legal Adviser,
United States Department of State,

Ms. Jamison M. Selby, Attorney-Adviser, Office of the Legal Adviser, United
States Department of State,

Mr. George Taft, Attorney-Adviser, Office of the Legal Adviser, United States
Department of State,

Ms. Gayle R. Teicher, Attorney-Adviser, Office of the Legal Adviser, United
States, Department of State,

as Attorney-Advisers.
395 MILITARY AND PARAMILITARY ACTIVITIES (JUDGMENT)

THE COURT,
composed as above,
delivers the following Judgment :

1. On 9 Aprii 1984 the Ambassador of the Republic of Nicaragua to the
Netherlands filed in the Registry of the Court an Application instituting pro-
ceedings against the United States of America in respect of a dispute concerning
responsibility for military and paramilitary activities in and against Nicaragua.
In order to found the jurisdiction of the Court the Application relied on decla-
rations made by the Parties accepting the compulsory jurisdiction of the Court
under Article 36 of its Statute.

2. Pursuant to Article 40, paragraph 2, of the Statute, the Application was at
once communicated to the Government of the United States of America. In
accordance with paragraph 3 of that Article, all other States entitled to appear
before the Court were notified of the Application.

3. At the same time as the Application was filed, the Republic of Nicaragua
also filed a request for the indication of provisional measures under Article 41 of
the Statute. By a letter from the United States Ambassador at The Hague to the
Registrar dated 13 April 1984, and in the course of the oral proceedings held on
the request by Nicaragua for the indication of provisional measures, the United
States of America contended (inter alia) that the Court was without jurisdiction
to deal with the Application, and requested that the proceedings be terminated
by the removal of the case from the list. By an Order dated 10 May 1984, the
Court rejected the request of the United States for removal of the case from the
list, indicated, pending its final decision in the proceedings, certain provisional
measures, and decided that, until the Court delivers its final judgment in the case,
it would keep the matters covered by the Order continuously under review.

4. By the said Order of 10 May 1984, the Court further decided that the
written proceedings in the case should first be addressed to the questions of the
jurisdiction of the Court to entertain the dispute and of the admissibility of the
Application. By an Order dated 14 May 1984, the President of the Court fixed
time-limits for the filing of a Memorial by the Republic of Nicaragua and a
Counter-Memorial by the United States of America on the questions of juris-
diction and admissibility and these pleadings were duly filed within the time-
limits fixed.

5. In the Memorial, the Republic of Nicaragua contended that, in addition to
the basis of jurisdiction relied on in the Application, a Treaty of Friendship,
Commerce and Navigation signed by the Parties in 1956 provides an indepen-
dent basis for jurisdiction under Article 36, paragraph 1, of the Statute of the
Court.

6. On 15 August 1984, prior to the closure of the written proceedings on the
questions of jurisdiction and admissibility, the Republic of El Salvador filed a
Declaration of Intervention in the case under Article 63 of the Statute. In a letter
from the Agent of El Salvador dated 10 September 1984, which El Salvador
requested should be considered as a part of its Declaration of Intervention, El
Salvador stated that, if the Court were to find that it has jurisdiction and that the
Application is admissible, it reserved the right “in a later substantive phase of the
case to address the interpretation and application of the conventions to which it
is a party relevant to that phase”. Having been supplied with the written obser-
396 MILITARY AND PARAMILITARY ACTIVITIES (JUDGMENT)

vations of the Parties on the Declaration pursuant to Article 83 of the Rules of
Court, the Court, by an Order dated 4 October 1984, decided not to hold a
hearing on the Declaration of Intervention, and decided that that Declaration
was inadmissible inasmuch as it related to the current phase of the proceed-
ings.

7. On 8-10 and 15-18 October 1984 the Court held public sittings at which it
was addressed by the following representatives of the Parties :

For Nicaragua : HLE. Mr. Carlos Argüeilo Gomez,
Hon. Abram Chayes,
Mr. lan Brownlie,
Mr. Paul S. Reichler,
Mr. Alain Pellet.

For the United States of America : Hon. Davis R. Robinson,
Mr. Patrick M. Norton,
Mr. Myres McDougal,
Mr. Louis B. Sohn,
Mr. John Norton Moore.

8. In the course of the written proceedings the following Submissions were
presented by the Parties :

On behalf of Nicaragua,
at the end of the Memorial :
“Nicaragua submits that:

A. The jurisdiction of the Court to entertain the dispute presented in the
Application is established by the terms of the declaration of Nicaragua of 24
September 1929 under Article 36 (5) and the declaration of the United
States of 14 August 1946 under Article 36 (2) of the Statute of the Inter-
national Court of Justice.

B. Nicaragua’s declaration of 24 September 1929 is in force as a valid and
binding acceptance of the compulsory jurisdiction of the Court.

C. The attempt by the United States to modify or terminate the terms of
its declaration of 14 August 1946 by a letter dated 6 April 1984 from
Secretary of State George Shultz to the Secretary-General of the United
Nations was ineffective to accomplish either result.

D. The Court has jurisdiction under Article XXIV (2) of the Treaty of
Friendship, Commerce and Navigation between the United States and
Nicaragua of 24 May 1958 over claims presented by this Application falling
within the scope of the Treaty.

E. The Court is not precluded from adjudicating the legal dispute pre-
sented in the Application by any considerations of admissibility and the
Application is admissible.”

On behalf of the United States of America,
at the end of the Counter-Memorial :

“May it please the Court, on behalf of the United States of America, to
adjudge and declare, for each and all of the foregoing reasons, that the
397 MILITARY AND PARAMILITARY ACTIVITIES (JUDGMENT)

claims set forth in Nicaragua’s Application of 9 April 1984 (1) are not within
the jurisdiction of this Court and (2) are inadmissible.”

9. In the course of the oral proceedings the following Submissions were
presented by the Parties :

On behalf of Nicaragua
(hearing of 10 October 1984) :

“Maintaining the arguments and submissions contained in the Memorial
presented on 30 June 1984 and also the arguments advanced in the oral
hearings on behalf of Nicaragua :

The Government of Nicaragua requests the Court to declare that juris-
diction exists in respect of the Application of Nicaragua filed on 9 April
1984, and that the subject-matter of the Application is admissible in its
entirety.”

On behalf of the United States of America,
(hearing of 16 October 1984) :

“May it please the Court, on behalf of the United States of America, to
adjudge and declare, for each and all of the reasons presented in the oral
argument of the United States and in the Counter-Memorial of the United
States of 17 August 1984, that the claims set forth in Nicaragua’s Appli-
cation of 9 April 1984, (1) are not within the jurisdiction of the Court and (2)
are inadmissible.”

10. In accordance with Article 60, paragraph 2, of the Rules of Court, the two
Parties communicated to the Court the written text of their final submissions as
set out above.

*
* *

11. The present case concerns a dispute between the Government of the
Republic of Nicaragua and the Government of the United States of
America occasioned, Nicaragua contends, by certain military and para-
military activities conducted in Nicaragua and in the waters off its coasts,
responsibility for which is attributed by Nicaragua to the United States. In
the present phase the case concerns the jurisdiction of the Court to enter-
tain and pronounce upon this dispute, and the admissibility of the Appli-
cation by which it was brought before the Court. The issue being thus
limited, the Court will avoid not only all expressions of opinion on matters
of substance, but also any pronouncement which might prejudge or appear
to prejudge any eventual decision on the merits.

12. To found the jurisdiction of the Court in the present proceedings.
Nicaragua in its Application relied on Article 36 of the Statute of the Court
and the declarations, described below, made by the Parties accepting
compulsory jurisdiction pursuant to that Article. In its Memorial, Nica-
ragua, relying on a reservation contained in its Application (para. 26) of the
right to “supplement or to amend this Application”, also contended that

9
398 MILITARY AND PARAMILITARY ACTIVITIES (JUDGMENT)

the Court has jurisdiction under Article XXIV, paragraph 2, of a Treaty of
Friendship, Commerce and Navigation between the Parties signed at
Managua on 21 January 1956.

13. Article 36, paragraph 2, of the Statute of the Court provides
that :

“The States parties to the present Statute may at any time declare
that they recognize as compulsory ipso facro and without special
agreement, in relation to any other State accepting the same obliga-
tion, the jurisdiction of the Court in all legal disputes concerning :

(a) the interpretation of a treaty ;

(b) any question of international law :

{c} the existence of any fact which. if established. would constitute a
breach of an international obligation :

(d) the nature or extent of the reparation to be made for the breach of
an international obligation.”

The United States made a declaration, pursuant to this provision. on 14
August 1946, containing certain reservations. to be examined below. and
expressed to

“remain in force for a period of five years and thereafter until the
expiration of six months after notice may be given to terminate this
declaration”.

On 6 April 1984 the Government of the United States of America de-
posited with the Secretary-General of the United Nations a notification.
signed by the United States Secretary of State. Mr. George Shultz. refer-
ring to the Declaration deposited on 26 August 1946. and stating that :

“the aforesaid declaration shall not apply to disputes with any Central
American State or arising out of or related to events in Central
America, any of which disputes shall be settled in such manner as the
parties to them may agree.

Notwithstanding the terms of the aforesaid declaration. this pro-
viso shall take effect immediately and shall remain in force for two
years, so as to foster the continuing regional dispute settlement pro-
cess which seeks a negotiated solution to the interrelated political.
economic and security problems of Central America.”

This notification will be referred to. for convenience. as the “1984 noti-
fication”.

14. In order to be able to rely upon the United States Declaration of
1946 to found jurisdiction in the present case. Nicaragua has to show that it
is a “State accepting the same obligation” within the meaning of Article 36.
paragraph 2. of the Statute. For this purpose. Nicaragua relies on a

10
399 MILITARY AND PARAMILITARY ACTIVITIES (JUDGMENT)

Declaration made by it on 24 September 1929 pursuant to Article 36,
paragraph 2, of the Statute of the Permanent Court of International
Justice. That Article provided that :

“The Members of the League of Nations and the States mentioned .
in the Annex to the Covenant may, either when signing or ratifying the
Protocol to which the present Statute is adjoined, or at a later
moment, declare that they recognize as compulsory ipso facto and
without special agreement, in relation to any other Member or State
accepting the same obligation, the jurisdiction of the Court”

in any of the same categories of dispute as listed in paragraph 2 of Article
36 of the Statute of the postwar Court, set out above. Nicaragua relies
further on paragraph 5 of Article 36 of the Statute of the present Court,
which provides that :

“Declarations made under Article 36 of the Statute of the Perma-
nent Court of International Justice and which are still in force shall be
deemed, as between the parties to the present Statute, to be accep-
tances of the compulsory jurisdiction of the International Court of
Justice for the period which they still have to run and in accordance
with their terms.”

15. The circumstances of Nicaragua’s Declaration of 1929 were as fol-
lows. The Members of the League of Nations (and the States mentioned in
the Annex to the League of Nations Covenant) were entitled to sign the
Protocol of Signature of the Statute of the Permanent Court of Interna-
tional Justice, which was drawn up at Geneva on 16 December 1920. That
Protocol provided that it was subject to ratification, and that instruments
of ratification were to be sent to the Secretary-General of the League
of Nations. On 24 September 1929, Nicaragua, as a Member of the
League, signed this Protocol and made a declaration under Article 36,
paragraph 2, of the Statute of the Permanent Court which read :

[Translation from the French]

“On behalf of the Republic of Nicaragua I recognize as compulsory
unconditionally the jurisdiction of the Permanent Court of Interna-
tional Justice.

Geneva, 24 September 1929.
(Signed) T. F. MEDINA.”

16. According to the documents produced by both Parties before the
Court, on 4 December 1934, a proposal for the ratification of (inter alia) the
Statute of the Permanent Court of International Justice and of the Proto-
col of Signature of 16 December 1920 was approved by the “Ejecutivo”
(executive power) of Nicaragua. On 14 February 1935, the Senate of
Nicaragua decided to ratify these instruments, its decision being published
in La Gaceta, the Nicaraguan official journal, on 12 June 1935, and on 11
July 1935 the Chamber of Deputies of Nicaragua adopted a similar deci-

11
400 MILITARY AND PARAMILITARY ACTIVITIES (JUDGMENT)

sion, similarly published on 18 September 1935. On 29 November 1939, the
Ministry of External Relations of Nicaragua sent the following telegram to
the Secretary-General of the League of Nations :

“ESTATUTO Y PROTOCOLO CORTE PERMANENTE JUSTICIA INTERNA-
CIONAL LA HAYA YA FUERON RATIFICADOS PUNTO ENVIARSELE OPOR-
TUNAMENTE INSTRUMENTO RATIFICACION-RELACIONES.”

[Translation]

(Statute and Protocol Permanent Court International Justice The
Hague have already been ratified. Will send you in due course Instru-
ment Ratification. Relations.)

The files of the League of Nations however contain no record of an
instrument of ratification ever having been received. No evidence has been
adduced before the Court to show that such an instrument of ratification
was ever despatched to Geneva. On 16 December 1942, the Acting Legal
Adviser of the Secretariat of the League of Nations wrote to the Foreign
Minister of Nicaragua to point out that he had not received the instrument
of ratification “dont le dépôt est nécessaire pour faire naître effectivement
l'obligation” (the deposit of which is necessary to cause the obligation to
come into effective existence). In the Nicaraguan Memorial, it was stated
that “Nicaragua never completed ratification of the old Protocol of Sig-
nature” ; at the hearings, the Agent of Nicaragua explained that the
records are very scanty, and he was therefore unable to certify the facts one
way or the other. He added however that if instruments of ratification were
sent, they would most likely have been sent by sea, and, the Second World
War being then in progress, the attacks on commercial shipping may
explain why the instruments appear never to have arrived. After the war,
Nicaragua took part in the United Nations Conference on International
Organization at San Francisco and became an original Member of the
United Nations, having ratified the Charter on 6 September 1945 ; on 24
October 1945 the Statute of the International Court of Justice, which is an
integral part of the Charter, came into force.

17. On the basis of these facts, the United States contends, first, that
Nicaragua never became a party to the Statute of the Permanent Court of
International Justice, and that accordingly it could not and did not make
an effective acceptance of the compulsory jurisdiction of the Permanent
Court ; the 1929 acceptance was therefore not “still in force” within the
meaning of the English version of Article 36, paragraph 5, of the Statute of
the present Court. In the contention of the United States, the expression in
the French version of the Statute corresponding to “still in force” in the
English text, namely “pour une durée qui n’est pas encore expirée”, also
requires that a declaration be binding under the Statute of the Permanent
Court in order to be deemed an acceptance of the jurisdiction of the
present Court under Article 36, paragraph 5, of its Statute.

18. Nicaragua does not contend that its 1929 Declaration was in itself

12
401 MILITARY AND PARAMILITARY ACTIVITIES (JUDGMENT)

sufficient to establish a binding acceptance of the compulsory jurisdiction
of the Permanent Court of International Justice, for which it would have
been necessary that Nicaragua complete the ratification of the Protocol of
Signature of the Statute of that Court. It rejects however the interpretation
of Article 36, paragraph 5, of the Statute of the present Court advanced by
the United States : Nicaragua argues that the phrase “which are still in
force” or “pour une durée qui n’est pas encore expirée” was designed to
exclude from the operation of the Article only declarations that had
already expired, and has no bearing whatever on a declaration, like Nica-
ragua’s, that had not expired, but which, for some reason or another, had
not been perfected. Consistently with the intention of the provision, which
in Nicaragua’s view was to continue the pre-existing situation as regards
declarations of acceptance of compulsory jurisdiction, Nicaragua was in
exactly the same situation under the new Statute as it was under the old. In
either case, ratification of the Statute of the Court would perfect its
Declaration of 1929. Nicaragua contends that the fact that this is the
correct interpretation of the Statute is borne out by the way in which the
Nicaraguan declaration was handled in the publications of the Court and
of the United Nations Secretariat ; by the conduct of the Parties to the
present case, and of the Government of Honduras, in relation to the
dispute in 1957-1960 between Honduras and Nicaragua in connection with
the arbitral award made by the King of Spain in 1906, which dispute was
eventually determined by the Court ; by the opinions of publicists ; and by
the practice of the United States itself.

19. With regard to Nicaragua’s reliance on the publications of the
Court, it may first be noted that in the Sixteenth Report (the last) of the
Permanent Court of International Justice, covering the period 15 June
1939 to 31 December 1945, Nicaragua was included in the “List of States
having signed the Optional Clause” (p. 358), but it was recorded on
another page (p. 50) that Nicaragua had not ratified the Protocol of
Signature of the Statute, and Nicaragua was not included in the list of
“States bound by the Clause” (i.e., the Optional Clause) on the same page.
The first Yearbook, that for 1946-1947, of the present Court contained
(p. 110) a list entitled “Members of the United Nations, other States
parties to the Statute and States to which the Court is open. (An asterisk
denotes a State bound by the compulsory jurisdiction clause)’, and Nica-
ragua was included in that list, with an asterisk against it, and with a
footnote (common to several States listed) reading “Declaration made
under Article 36 of the Statute of the Permanent Court and deemed to be
still in force (Article 36, 5, of Statute of the present Court)”. On another
page (p. 210), the text of Nicaragua’s 1929 Declaration was reproduced,
with the following footnote :

“According to a telegram dated November 29th, 1939, addressed to
the League of Nations, Nicaragua had ratified the Protocol of Sig-
nature of the Statute of the Permanent Court of International Justice

13
402 MILITARY AND PARAMILITARY ACTIVITIES (JUDGMENT)

(December 16th, 1920), and the instrument of ratification was to
follow. Notification concerning the deposit of the said instrument has
not, however, been received in the Registry.”

The Yearbook 1946-1947 also includes a list (p. 221) entitled “List of States
which have recognized the compulsory jurisdiction of the International
Court of Justice or which are still bound by their acceptance of the
Optional Clause of the Statute of the Permanent Court of International
Justice (Article 36 of the Statute of the International] Court of Justice)” and
this list includes Nicaragua (with a footnote cross-reference to the page
where its 1929 Declaration is reproduced).

20. Subsequent Yearbooks of the Court, up to and including .CJ.
Yearbook 1954-1955, list Nicaragua among the States with regard to which
there were “in force” declarations of acceptance of the compulsory juris-
diction of the Court, made in accordance with the terms either of the
Permanent Court of International Justice Statute or of the Statute of the
present Court (see, e.g., Yearbook 1954-1955, p. 39) ; however, a reference
was also given to the page of the Yearbook 1946-1947 at which the text of
Nicaragua’s 1929 Declaration was printed (ibid, p. 187). Nicaragua also
continued to be included in the list of States recognizing compulsory
jurisdiction (ibid, p. 195). In the Yearbook 1955-1956, the reference to
Nicaragua in this list (p. 195) had a footnote appended to it reading as
follows :

“According to a telegram dated November 29th, 1939, addressed to
the League of Nations, Nicaragua had ratified the Protocol of Sig-
nature of the Statute of the Permanent Court of International Justice
(December 16th, 1920), and the instrument of ratification was to
follow. It does not appear, however, that the instrument of ratification
was ever received by the League of Nations.”

A note to the same effect has been included in subsequent Yearbooks up to
the present time.

21. In 1968 the Court began the practice, which has continued up to the
present time, of transmitting a Report to the General Assembly of the
United Nations for the past year. Each of these Reports has included a
paragraph recording the number of States which recognize the jurisdiction
of the Court as compulsory, and Nicaragua has been mentioned among
these. For a number of years the paragraph referred to such States as
having so recognized the Court’s jurisdiction “in accordance with decla-
rations filed under Article 36, paragraph 2, of the Statute”. No reference
has been made in these Reports to the issue of ratification of the Protocol of
Signature of the Statute of the Permanent Court.

22. Nicaragua also places reliance on the references made to it in a
number of publications issued by the Secretariat of the United Nations, all
of which include it as a State whose declaration of acceptance of the
jurisdiction of the Permanent Court has attracted the operation of Article
36, paragraph 5, of the Statute of the present Court. These publications are

14
403 MILITARY AND PARAMILITARY ACTIVITIES (JUDGMENT)

the Second Annual Report of the Secretary-General to the General Assem-
bly ; the annual volume entitled Signatures, Ratifications, Acceptances,
Accessions, etc., concerning the Multilateral Conventions and Agreements in
respect of which the Secretary-General acts as Depositary ; the Yearbook of
the United Nations ; and certain ancillary official publications.

23. The United States contention as to these publications is, as to those
issued by the Registry of the Court, that the Registry took great care not to
represent any of its listings as authoritative ; the United States draws
attention to the caveat in the Preface to the .C.J. Yearbook that it “in no
way involves the responsibility of the Court”, to the footnotes quoted in
paragraphs 19 and 20 above, and to a disclaimer appearing for the first
time in the Yearbook 1956-1957 (p. 207) reading as follows :

“The texts of declarations set out in this Chapter are reproduced for
convenience of reference only. The inclusion of a declaration made by
any State should not be regarded as an indication of the view enter-
tained by the Registry or, a fortiori, by the Court, regarding the nature,
scope or validity of the instrument in question.”

It concludes that it is clear that successive Registrars and the Yearbooks of
the Court never adopted, and indeed expressly rejected, Nicaragua’s con-
tention as to the effect of Article 36, paragraph 5, of the Statute. So far as
the United Nations publications are concerned, the United States points
out that where they cite their source of information, they invariably refer
to the C.J. Yearbook, and none of them purport to convey any au-
thority.

24. In order to determine whether the provisions of Article 36, para-
graph 5, can have applied to Nicaragua’s Declaration of 1929, the Court
must first establish the legal characteristics of that declaration and then
compare them with the conditions laid down by the text of that para-
graph.

25. So far as the characteristics of Nicaragua’s declaration are con-
cerned, the Court notes that, at the time when the question of the appli-
cability of the new Statute arose, that is, on its coming into force, that
declaration was certainly valid, for under the system of the Permanent
Court of International Justice a declaration was valid on condition that it
had been made by a State “either when signing or ratifying” the Protocol of
Signature of the Statute “or at a later moment”, whereas under the present
Statute, declarations under Article 36, paragraph 2, can only be made by
“States parties to the present Statute’. Since Nicaragua had signed that
Protocol, its declaration concerning the compulsory jurisdiction of the
Permanent Court, which was not subject to ratification, was undoubtedly

15
404 MILITARY AND PARAMILITARY ACTIVITIES (JUDGMENT)

valid from the moment it was received by the Secretary-General of the
League of Nations (cf. Right of Passage over Indian Territory, I.C.J. Reports
1957, p. 146). The Statute of the Permanent Court did not lay down any set
form or procedure to be followed for the making of such declarations, and
in practice a number of different methods were used by States. Neverthe-
less this declaration, though valid, had not become binding under the
Statute of the Permanent Court. It may be granted that the necessary steps
had been taken at national level for ratification of the Protocol of Signature
of the Statute. But Nicaragua has not been able to prove that it accom-
plished the indispensable step of sending its instrument of ratification to
the Secretary-General of the League of Nations. It did announce that the
instrument would be sent : but there is no evidence to show whether it was.
Even after having been duly informed, by the Acting Legal Adviser of the
League of Nations Secretariat, of the consequences that this might have
upon its position vis-a-vis the jurisdiction of the Permanent Court, Nica-
ragua failed to take the one step that would have easily enabled it to be
counted beyond question as one of the States that had recognized the
compulsory jurisdiction of the Permanent Court of International Justice.
Nicaragua has in effect admitted as much.

26. The Court therefore notes that Nicaragua, having failed to deposit
its instrument of ratification of the Protocol of Signature of the Statute of
the Permanent Court, was not a party to that treaty. Consequently the
Declaration made by Nicaragua in 1929 had not acquired binding force
prior to such effect as Article 36, paragraph 5, of the Statute of the
International Court of Justice might produce.

27. However, while the declaration had not acquired binding force, it is
not disputed that it could have done so, for example at the beginning of
1945, if Nicaragua had ratified the Protocol of Signature of the Statute of
the Permanent Court. The correspondence brought to the Court’s atten-
tion by the Parties, between the Secretariat of the League of Nations and
various Governments including the Government of Nicaragua, leaves no
doubt as to the fact that, at any time between the making of Nicaragua’s
declaration and the day on which the new Court came into existence, if not
later, ratification of the Protocol of Signature would have sufficed to
transform the content of the 1929 Declaration into a binding commit-
ment ; no one would have asked Nicaragua to make a new declaration. It
follows that such a declaration as that made by Nicaragua had a certain
potential effect which could be maintained indefinitely. This durability of
potential effect flowed from a certain characteristic of Nicaragua’s decla-
ration: being made “unconditionally”, it was valid for an unlimited
period. Had it provided, for example, that it would apply for only five years
to disputes arising after its signature, its potential effect would admittedly
have disappeared as from 24 September 1934. In sum, Nicaragua’s 1929
Declaration was valid at the moment when Nicaragua became a party to
the Statute of the new Court ; it had retained its potential effect because
Nicaragua, which could have limited the duration of that effect, had
expressly refrained from doing so.

16
405 MILITARY AND PARAMILITARY ACTIVITIES (JUDGMENT)

28. The characteristics of Nicaragua’s declaration have now to be com-
pared with the conditions of applicability of Article 36, paragraph 5, as laid
down in that provision. The first condition concerns the relationship
between the declarations and the Statute. Article 36, paragraph 5, refrains
from stipulating that declarations must have been made by States parties
to the Statute of the Permanent Court : it is sufficient for them to have been
made “under” (in French, “en application de”) Article 36 of that Statute.
But those who framed the new text were aware that under that Article, a
State could make such a declaration “either when signing or ratifying the
Protocol ... or at a later moment”, i.e., that a State could make a decla-
ration when it had not ratified the Protocol of Signature of the Statute,
but only signed it. The chosen wording therefore does not exclude but,
on the contrary, covers a declaration made in the circumstances of
Nicaragua’s declaration. Apart from this relationship with the Statute of
the Permanent Court, the only condition which declarations have to
fulfil is that they should be “still in force” (in English) or “faites pour
une durée qui n’est pas encore expirée” (in French). The Parties have
devoted much argument to this apparent discrepancy between the two
versions, its real meaning and the interpretation which the Court
should adopt as correct. Drawing opposite conclusions from the juris-
prudence of the Court, as contained in particular in the case concerning
the Aerial Incident of 27 July 1955 (Israel v. Bulgaria), they have expatiated
on the respective arguments by which, they allege, it supports their own
case.

29. The Court must in the first place observe that this is the first time
that it has had to take a position on the question whether a declaration
which did not have binding force at the time of the Permanent Court is or is
not to be numbered among those to which Article 36, paragraph 5, of the
Statute of the International Court of Justice applies. The case of the Aerial
Incident of 27 July 1955 featured quite a different issue — in a nutshell,
whether the effect of a declaration that had unquestionably become bind-
ing at the time of the Permanent Court could be transposed to the Inter-
national Court of Justice when the declaration in question had been made
by a State which had not been represented at the San Francisco Conference
and had not become a party to the Statute of the present Court until long
after the extinction of the Permanent Court. In view of this difference in
the issues, the Court does not consider that its decision in the Aerial
Incident case, whatever may be its relevance in other respects, provides any
pointers to precise conclusions on the limited point now in issue. The most
that could be pointed out on the basis of the discussions surrounding the
Aerial Incident case is that, at that time, the United States took a parti-
cularly broad view of the separability of an Optional-Clause declaration
and its institutional foundation by contending that an Optional-Clause
declaration (of a binding character) could have outlived by many years the
court to which it related. But the present case also involves a problem of
separability, since the question to be decided is the extent to which an
Optional-Clause declaration (without binding force) can be separated

17
406 MILITARY AND PARAMILITARY ACTIVITIES (JUDGMENT)

from the institutional foundation which it ought originally to have pos-
sessed, so as to be grafted onto a new institutional foundation.

30. Having thus stressed the novelty of the problem, the Court will refer
to the following considerations in order to reach a solution. First, it does
not appear possible to reconcile the two versions of Article 36, paragraph 5,
by considering that both versions refer to binding declarations. According
to this interpretation, upheld by the United States, Article 36, paragraph 5,
should be read as if it mentioned “binding” declarations. The French text,
in this view, would be the equivalent of the English text, for logically it
would imply that declarations dont la durée n’est pas encore expirée are
solely those which have acquired binding force. The Court, however,
considers that it must interpret Article 36, paragraph 5, on the basis of the
actual terms used, which do not include the word “binding”. According to
the travaux préparatoires the word “binding” was never suggested ; and if it
had been suggested for the English text, there is no doubt that the drafters
would never have let the French text stand as finally worded. Furthermore,
the Court does not consider the French text to imply that /a durée non
expirée (the unexpired period) is that of a commitment of a binding
character. It may be granted that, for a period to continue or expire, it is
necessary for some legal effect to have come into existence. But this effect
does not necessarily have to be of a binding nature. A declaration validly
made under Article 36 of the Statute of the Permanent Court had a certain
validity which could be preserved or destroyed, and it is perfectly possible
to read the French text as implying only this validity.

31. Secondly, the Court cannot but be struck by the fact that the French
Delegation at the San Francisco Conference called for the expression “still
in force” to be translated, not by “encore en vigueur” but by the term :
“pour une durée qui n’est pas encore expirée”. In view of the excellent
equivalence of the expressions “encore en vigueur” and “still in force”, the
deliberate choice of the expression “pour une durée qui n’est pas encore
expirée” seems to denote an intention to widen the scope of Article 36,
paragraph 5, so as to cover declarations which have not acquired binding
force. Other interpretations of this proposal are not excluded, but it may be
noted that both “encore en vigueur” and “pour une durée qui n’est pas
encore expirée” would exclude a declaration, like that of France, which
had been binding but which had expired by lapse of time. It can only be
said, on the other hand, that the English version does not require (any more
than does the French version) that the declarations concerned should have
been made by States parties to the Statute of the Permanent Court and
does not mention the necessity of declarations having any binding char-
acter for the provision to be applicable to them. It is therefore the Court’s
opinion that the English version in no way expressly excludes a valid

18
407 MILITARY AND PARAMILITARY ACTIVITIES (JUDGMENT)

declaration of unexpired duration, made by a State not party to the
Protocol of Signature of the Statute of the Permanent Court, and therefore
not of a binding character.

32. The Court will therefore, before deciding on its interpretation, have
to examine to what extent the general considerations governing the trans-
fer of the powers of the former Court to the new one, and thus serving to
define the object and the purpose of the provisions adopted, throw light
upon the correct interpretation of the paragraph in question. As the Court
has already had occasion to state in the case of the Aerial Incident of 27 July
1955 (Israel v. Bulgaria), the primary concern of those who drafted the
Statute of the present Court was to maintain the greatest possible con-
tinuity between it and its predecessor. As the Court then observed :

“the clear intention which inspired Article 36, paragraph 5, was to
continue in being something which was in existence, to preserve
existing acceptances, to avoid that the creation of a new Court should
frustrate progress already achieved” (.C.J. Reports 1959, p. 145).

33. In the present case, the Parties, in their pleadings and in the course
of the hearings, have drawn attention to certain statements bearing witness
to this general preoccupation ; for example the report to his Government
of the Chairman of the New Zealand delegation to the San Francisco
Conference, who stressed that the primary concern had been “to maintain
so far as possible the progress towards compulsory jurisdiction”. If, for a
number of circumstantial reasons, it seemed necessary to abolish the
former Court and to put the new one in its place, at least the delegates to
the San Francisco Conference were determined to see that this operation
should not result in a step backwards in relation to the progress accom-
plished towards adopting a system of compulsory jurisdiction. That being
so, the question is whether this intention sheds any light upon the present
probiem of interpretation of Article 36, paragraph 5.

34. In this connection it is undeniable that a declaration by which a
State recognizes the compulsory jurisdiction of the Court is “in existence”,
in the sense given above, and that each such declaration does constitute a
certain progress towards extending to the world in general the system of
compulsory judicial settlement of international disputes. Admittedly, this
progress has not yet taken the concrete form of a commitment having
binding force, but nonetheless, it is by no means negligible. There are no
grounds for maintaining that those who drafted the Statute meant to go
back on this progress and place it in a category in opposition to the
progress achieved by declarations having binding force. No doubt their
main aim was to safeguard these latter declarations, but the intention to
wipe out the progress evidenced by a declaration such as that of Nicaragua
would certainly not square well with their general concern. As the Court
said in the very similar matter of the already existing field of conventional
compulsory jurisdiction, it was “a natural element of this compromise”

19
408 MILITARY AND PARAMILITARY ACTIVITIES (JUDGMENT)

(then accepted by comparison with the ideal of universal compulsory
jurisdiction) “that the maximum, and not some merely quasi optimum
preservation of this field should be aimed at” (Barcelona Traction, Light
and Power Company, Limited, I.C.J. Reports 1964, p. 32). Furthermore, if
the highly experienced drafters of the Statute had had a restrictive inten-
tion on this point, in contrast to their overall concern, they would certainly
have translated it into a very different formula from the one which they in
fact adopted.

35. On the other hand, the logic of a system substituting a new Court for
the former one without the cause of compulsory jurisdiction in any way
suffering in the process resulted in the ratification of the new Statute
having exactly the same effects as the ratification of the Protocol of
Signature of the former one would have had, that is to say, in the case of
Nicaragua, the step from potential commitment to effective commitment.
The general system of devolution from the old Court to the new thus lends
support to the interpretation whereby Article 36, paragraph 5, even covers
declarations that had not previously acquired binding force. In this con-
nection, it should not be overlooked that Nicaragua was represented at the
San Francisco Conference, and duly signed and ratified the Charter of the
United Nations. At that time, the consent which it had given in 1929 to the
jurisdiction of the Permanent Court had not become fully effective in the
absence of ratification of the Protocol of Signature; but taking into
account the interpretation given above, the Court may apply to Nicaragua
what it stated in the case of the Aerial Incident of 27 July 1955:

“Consent to the transfer to the International Court of Justice of a
declaration accepting the jurisdiction of the Permanent Court may be
regarded as effectively given by a State which, having been repre-
sented at the San Francisco Conference, signed and ratified the
Charter and thereby accepted the Statute in which Article 36, para-
graph 5, appears.” (1.C.J. Reports 1959, p. 142.)

36. This finding as regards the interpretation of Article 36, paragraph 5,
must, finally, be compared to the conduct of States and international
organizations in regard to this interpretation. In that respect, particular
weight must be ascribed to certain official publications, namely the [. CJ.
Yearbook (since 1946-1947), the Reports of the Court to the General
Assembly of the United Nations (since 1968) and the annually published
collection of Signatures, Ratifications, Acceptances, Accessions, etc., con-
cerning the Multilateral Conventions and Agreements in respect of which the
Secretary-General acts as Depositary. The Court notes that, ever since they
first appeared, all these publications have regularly placed Nicaragua on
the list of those States that have recognized the compulsory jurisdiction of
the Court by virtue of Article 36, paragraph 5, of the Statute. Even if the
ILC.J. Yearbook has, in the issue for 1946-1947 and as from the issue for
1955-1956 onwards, contained a note recalling certain facts concerning
Nicaragua’s ratification of the Protocol of Signature of the Statute of the
Permanent Court of International Justice, this publication has never modi-

20
409 MILITARY AND PARAMILITARY ACTIVITIES (JUDGMENT)

fied the classification of Nicaragua or the binding character attributed to
its 1929 Declaration — indeed the Yearbooks list Nicaragua among the
States “still bound by” their declarations under Article 36 of the Statute of
the Permanent Court (see paragraph 19, above). The same observation is
valid for the Secretariat publication Signatures, Ratifications, Acceptances,
Accessions, etc., which derived its data, including footnotes, from the I CJ.
Yearbook. As for the reports of the Court, they are quite categorical in
Stating that Nicaragua had accepted compulsory jurisdiction, even if the
distinction between acceptances made under Article 36, paragraph 2, and
those “deemed” to be such acceptances, is not spelled out.

37. The Court has no intention of assigning these publications any role
that would be contrary to their nature but will content itself with noting
that they attest a certain interpretation of Article 36, paragraph 5 (whereby
that provision would cover the declaration of Nicaragua), and the rejection
of an opposite interpretation (which would refuse to classify Nicaragua
among the States covered by that Article). Admittedly, this testimony
concerns only the result and not the legal reasoning that leads to it.
However, the inclusion of Nicaragua in the “List of States which have
recognized the compulsory jurisdiction of the International Court of Jus-
tice, or which are stil] bound by their acceptance of the Optional Clause of
the Statute of the Permanent Court of International Justice’, as from the
appearance of the first CJ. Yearbook (1946-1947), contrasts with its
exclusion from the list in the last Report of the Permanent Court of
International Justice of “States bound by the [optional] clause”. It is
therefore difficult to escape the conclusion that the basis of this innovation
was to be found in the possibility that a declaration which, though not of
binding character, was still valid, and was so for a period that had not yet
expired, permitted the application of Article 36, paragraph 5, so long as the
State in question, by ratifying the Statute of the International Court of
Justice, provided it with the institutional foundation that it had hitherto
lacked. From that moment on, Nicaragua would have become “bound” by
its 1929 Declaration, and could, for practical purposes, appropriately be
included in the same Yearbook list as the States which had been bound even
prior to the coming into force of the post-war Statute.

38. The importance of this lies in the significance to be attached to the
conduct of the States concerned, which is dependent on the testimony thus
furnished by these publications. The point is not that the Court in its
administrative capacity took a decision as to Nicaragua’s status which
would be binding upon it in its judicial capacity, since this clearly could not
be so. It is that the listing found appropriate for Nicaragua amounted over
the years to a series of attestations which were entirely official and public,
and extremely numerous, and ranged over a period of nearly 40 years ; and
that hence the States concerned — first and foremost, Nicaragua — had
every opportunity of accepting or rejecting the thus-proclaimed applica-
bility of Article 36, paragraph 5, to the Nicaraguan Declaration of
1929.

21
410 MILITARY AND PARAMILITARY ACTIVITIES (JUDGMENT)

39. Admittedly, Nicaragua itself, according to the information fur-
nished to the Court, did not at any moment explicitly recognize that it was
bound by its recognition of the Court’s compulsory jurisdiction, but
neither did it deny the existence of this undertaking. The Court notes that
Nicaragua, even if its conduct in the case concerning the Arbitral Award
Made by the King of Spain on 23 December 1906 was not unambiguous, did
not at any time declare that it was not bound by its 1929 Declaration.
Having regard to the public and unchanging nature of the official state-
ments concerning Nicaragua’s commitment under the Optional-Clause
system, the silence of its Government can only be interpreted as an
acceptance of the classification thus assigned to it. It cannot be supposed
that that Government could have believed that its silence could be tanta-
mount to anything other than acquiescence. Besides, the Court would
remark that if procéedings had been instituted against Nicaragua at any
time in these recent years, and it had sought to deny that, by the operation
of Article 36, paragraph 5, it had recognized the compulsory jurisdiction of
the Court, the Court would probably have rejected that argument. But the
Court’s jurisdiction in regard to a particular State does not depend on
whether that State is in the position of an Applicant or a Respondent in the
proceedings. If the Court considers that it would have decided that Nica-
ragua would have been bound in a case in which it was the Respondent, it
must conclude that its jurisdiction is identically established in a case where
Nicaragua is the Applicant.

40. As for States other than Nicaragua, including those which could be
supposed to have the closest interest in that State’s legal situation in regard
to the Court’s jurisdiction, they have never challenged the interpretation to
which the publications of the United Nations bear witness and whereby
the case of Nicaragua is covered by Article 36, paragraph 5. Such States as
themselves publish lists of States bound by the compulsory jurisdiction of
the Court have placed Nicaragua on their lists. Of course, the Court is well
aware that such national publications simply reproduce those of the Uni-
ted Nations where that particular point is concerned. Nevertheless, it
would be difficult to interpret the fact of such reproduction as signifying an
objection to the interpretation thus given ; on the contrary, this reproduc-
tion contributes to the generality of the opinion which appears to have
been cherished by States parties to the Statute as regards the applicability
to Nicaragua of Article 36, paragraph 5.

41. Finally, what States believe regarding the legal situation of Nica-
ragua so far as the compulsory jurisdiction of the Court is concerned may
emerge from the conclusions drawn by certain governments as regards the
possibility of obliging Nicaragua to appear before the Court or of escaping
any proceedings it may institute. The Court would therefore recall that in
the case concerning the Arbitral Award Made by the King of Spain on 23
December 1906 Honduras founded its application both on a special agree-
ment, the Washington Agreement, and on Nicaragua’s Optional-Clause
declaration. It is also difficult for the Court not to consider that the United
States letter of 6 April 1984 implies that at that date the United States, like

22
411 MILITARY AND PARAMILITARY ACTIVITIES (JUDGMENT)

other States, believed that Nicaragua was bound by the Court’s jurisdic-
tion in accordance with the terms of its 1929 Declaration.

42. The Court thus finds that the interpretation whereby the provisions
of Article 36, paragraph 5, cover the case of Nicaragua has been confirmed
by the subsequent conduct of the parties to the treaty in question, the
Statute of the Court. However, the conduct of States which has been
considered has been in relation to publications of the Court and of the
United Nations Secretariat which, as noted in paragraph 37 above, do not
indicate the legal reasoning leading to the conclusion that Nicaragua fell
within the category of States to whose declarations Article 36, paragraph 5,
applied. The view might have been taken that that paragraph applied
because the Nicaraguan telegram of 29 November 1929 in itself consti-
tuted ratification of the Protocol of Signature. It should therefore be
observed that the conduct of Nicaragua in relation to the publications in
question also supports a finding of jurisdiction under Article 36, paragraph
2, of the Statute independently of the interpretation and effect of para-
graph 5 of that Article.

43. Nicaragua has in fact also contended that the validity of Nicara-
gua’s recognition of the compulsory jurisdiction of the Court finds an
independent basis in the conduct of the Parties. The argument is that
Nicaragua’s conduct over a period of 38 years unequivocally constitutes
consent to be bound by the compulsory jurisdiction of the Court by way of
a recognition of the application of Article 36, paragraph 5, of the Statute to
the Nicaraguan Declaration of 1929. Likewise the conduct of the United
States over a period of 38 years unequivocally constitutes its recognition of
the essential validity of the Declaration of Nicaragua of 1929 as a result of
the application of Article 36, paragraph S, of the Statute. As a consequence
it was recognized by both Parties that any formal defect in Nicaragua’s
ratification of the Protocol of Signature of the Statute of the Permanent
Court did not in any way affect the essential validity of Nicaragua’s
consent to the compulsory jurisdiction. The essential validity of the Nica-
raguan declaration as an acceptance of the compulsory jurisdiction is
confirmed by the evidence of a long series of public documents, by the
general opinion of States and by the general opinion of qualified publi-
cists.

44. The United States however objects that this contention of Nicara-
gua is flatly inconsistent with the Statute of the Court, which provides only
for consent to jurisdiction to be manifested in specified ways ; an “inde-
pendent title of jurisdiction, as Nicaragua calls it, is an impossibility”. The
Statute provides the sole bases on which the Court can exercise jurisdic-
tion, under Articles 36 and 37. In the particular case of Article 36, para-
graph 5, the Statutes of the two Courts provide a means for States to
express their consent, and Nicaragua did not use them. The United States
urges what it describes as policy considerations of fundamental impor-
tance : that compulsory jurisdiction, being a major obligation, must be
based on the clearest manifestation of the State’s intent to accept it ; that

23
412 MILITARY AND PARAMILITARY ACTIVITIES (JUDGMENT)

Nicaragua’s thesis introduces intolerable uncertainty into the system ; and
that that thesis entails the risk of consenting to compulsory jurisdiction
through silence, with all the harmful consequences that would ensue. The
United States also disputes the significance of the publications and con-
duct on which Nicaragua bases this contention.

45. The Court would first observe that, as regards the requirement of
consent as a basis of its jurisdiction, and more particularly as regards the
formalities required for that consent to be expressed in accordance with the
provisions of Article 36, paragraph 2, of the Statute, the Court has already
made known its view in, inter alia, the case concerning the Temple of Preah
Vihear. On that occasion it stated : “The only formality required is the
deposit of the acceptance with the Secretary-General of the United
Nations under paragraph 4 of Article 36 of the Statute.” (1. CJ. Reports
1961, p. 31.)

46. The Court must enquire whether Nicaragua’s particular circum-
stances afford any reason for it to modify the conclusion it then reached.
After all, the reality of Nicaragua’s consent to be bound by its 1929
Declaration is, as pointed out above, attested by the absence of any protest
against the legal situation ascribed to it by the publications of the Court,
the Secretary-General of the United Nations and major States. The ques-
tion is therefore whether, even if the consent of Nicaragua is real, the Court
can decide that it has been given valid expression even on the hypothesis
that the 1929 Declaration was without validity, and given that no other
declaration has been deposited by Nicaragua since it became a party to the
Statute of the International Court of Justice. In this connection the Court
notes that Nicaragua’s situation has been wholly unique, in that it was the
publications of the Court itself (since 1947, the I CJ. Yearbook ; since
1968, the Reports to the-General Assembly of the United Nations), and
those of the Secretary-General (as depositary of the declarations under the
Statute of the present Court) which affirmed (and still affirm today, for
that matter) that Nicaragua had accomplished the formality in question.
Hence, if the Court were to object that Nicaragua ought to have made a
declaration under Article 36, paragraph 2, it would be penalizing Nicara-
gua for having attached undue weight to the information given on that
point by the Court and the Secretary-General of the United Nations and,
in sum, having (on account of the authority of their sponsors) regarded
them as more reliable than they really were.

47. The Court therefore recognizes that, so far as the accomplishment ot
the formality of depositing an optional declaration is concerned, Nicara-
gua was placed in an exceptional position, since the international organs
empowered to handle such declarations declared that the formality in
question had been accomplished by Nicaragua. The Court finds that this
exceptional situation cannot be without effect on the requirements obtain-
ing as regards the formalities that are indispensable for the consent of a

24
413 MILITARY AND PARAMILITARY ACTIVITIES (TUDGMENT)

State to its compulsory jurisdiction to have been validly given. It considers
therefore that, having regard to the origin and generality of the statements
to the effect that Nicaragua was bound by its 1929 Declaration, it is right to
conclude that the constant acquiescence of that State in those affirmations
constitutes a valid mode of manifestation of its intent to recognize the
compulsory jurisdiction of the Court under Article 36, paragraph 2, of the
Statute, and that accordingly Nicaragua is, vis-a-vis the United States, a
State accepting “the same obligation” under that Article.

48. The United States, however, further contends that even if Nicaragua
is otherwise entitled to invoke against the United States the jurisdiction of
the Court under Article 36, paragraphs 2 and 5, of the Statute, Nicaragua’s
conduct in relation to the United States over the course of many years
estops Nicaragua from doing so. Having, it is argued, represented to the
United States that it was not itself bound under the system of the Optional
Clause, Nicaragua is estopped from invoking compulsory Jurisdiction
under that clause against the United States. The United States asserts that
since 1943 Nicaragua has consistently represented to the United States of
America that Nicaragua was not bound by the Optional Clause, and when
the occasion arose that this was material to the United States diplomatic
activities, the United States relied upon those Nicaraguan representa-
tions.

49. The representations by Nicaragua relied on by the United States
were as follows. First, in 1943, the United States Ambassador to Nicaragua
consulted the Nicaraguan Foreign Minister on the question whether the
Protocol of Signature of the Statute of the Permanent Court had been
ratified by Nicaragua. According to a despatch from the Ambassador to
Washington, a decree of July 1935 signed by the President of Nicaragua,
mentioning the approval of the ratification by the Senate and Chamber of
Deputies, was traced, as was a copy of the telegram to the Secretariat of the
League of Nations dated 29 November 1939 (see paragraph 16, above).
The decree stated that it was to become effective on the date of its
publication in La Gaceta. The Ambassador informed his Government
that :

“The Foreign Minister informs me that the decree was never pub-
lished in La Gaceta. He also declared that there is no record to the
instrument of ratification having been transmitted to Geneva. It
would appear that, while appropriate legislative action was taken in
Nicaragua to approve adherence to the Protocol, Nicaragua is not
legally bound thereby, in as much as it did not deposit its official
document of ratification with the League of Nations.”

According to the United States, the United States and Nicaragua could

25
414 MILITARY AND PARAMILITARY ACTIVITIES (JUDGMENT)

only have understood at that point in time that Nicaragua was not bound
by the Optional Clause, and that understanding never changed.

50. Secondly, in 1955-1958 there was diplomatic contact between Hon-
duras, Nicaragua and the United States over the dispute which was even-
tually determined by the Court as the case of the Arbitral Award Made by
the King of Spain on 23 December 1906 (1. C.J. Reports 1960, p. 192). One of
the questions then under examination was whether Honduras would be
entitled to institute proceedings against Nicaragua in reliance upon the
1929 Declaration and Article 36, paragraph 5, of the Statute, and in this
connection the Government of Honduras requested the good offices of the
Government of the United States. In a conversation between the Nicara-
guan Ambassador in Washington and United States officials on 21
December 1955, “reference was made to the fact that the matter had not
been previously referred to the Court because Nicaragua had never agreed
to submit to compulsory jurisdiction”, and the Ambassador was recorded
to have “indicated that an agreement between the two countries would
have to be reached to overcome this difficulty”. The United States inter-
prets this as a statement of Nicaragua’s understanding that it was not
bound by the Optional Clause. Further, on 2 March 1956 the Ambassador
is alleged to have observed that there was

“some doubt as to whether Nicaragua would be officially obligated to
submit to the International Court because an instrument of ratifica-
tion of the Court’s jurisdiction was never sent”.

It is contended that the United States relied on these representations by
Nicaragua ; the United States has produced documents to support the
claims that the entire premise of United States diplomatic efforts was that
Nicaragua was not a party to the Optional Clause, and observes that in the
eventual proceedings before the Court between Nicaragua and Honduras,
Nicaragua manifested its hostility to the compulsory jurisdiction of the
Court. Nicaragua has made no direct reply to the United States argument
of estoppel, which was only fully developed during the oral proceedings ;
however, the position of Nicaragua as to its own conduct is, as indicated
above, that so far from having represented that it was not bound by the
Optional Clause, on the contrary its conduct unequivocally constituted
consent to be so bound.

51. For the same reason, the Court does not need to deal at length with
the contention based on estoppel. The Court has found that the conduct of
Nicaragua, having regard to the very particular circumstances in which it
was placed, was such as to evince its consent to be bound in such a way as to
constitute a valid mode of acceptance of jurisdiction (paragraph 47,
above). It is thus evident that the Court cannot regard the information
obtained by the United States in 1943, or the doubts expressed in diplo-
matic contacts in 1955, as sufficient to overturn that conclusion, let alone
to support an estoppel. Nicaragua’s contention that since 1946 it has
consistently maintained that it is subject to the jurisdiction of the Court, is

26
415 MILITARY AND PARAMILITARY ACTIVITIES (JUDGMENT)

supported by substantial evidence. Furthermore, as the Court pointed out
in the North Sea Continental Shelf cases U.C.J. Reports 1969, p. 26),
estoppel may be inferred from the conduct, declarations and the like made
by a State which not only clearly and consistently evinced acceptance by
that State of a particular régime, but also had caused another State or
States, in reliance on such conduct, detrimentally to change position or
suffer some prejudice. The Court cannot regard Nicaragua’s reliance on
the optional clause as in any way contrary to good faith or equity : nor can
Nicaragua be taken to come within the criterion of the North Sea Conti-
nental Shelf case, and the invocation of estoppel by the United States of
America cannot be said to apply to it.

52. The acceptance of jurisdiction by the United States which is relied
on by Nicaragua is, as noted above, that dated 14 August 1946. The United
States contends however that effect must also be given to the “1984
notification” — the declaration deposited with the Secretary-General of
the United Nations on 6 April 1984. It is conceded by Nicaragua that if this
declaration is effective as a modification or termination of the Declaration
of 14 August 1946, and valid as against Nicaragua at the date of its filing of
the Application instituting the present proceedings (9 April 1984), then the
Court is without jurisdiction to entertain those proceedings, at least under
Article 36, paragraphs 2 and 5, of the Statute. It is however contended by
Nicaragua that the 1984 notification is ineffective because international
law provides no basis for unilateral modification of declarations made
under Article 36 of the Statute of the Court, unless a right to do so has been
expressly reserved.

53. The United States insists that the effect of the 1984 notification was
a modification and not a termination of its 1946 Declaration. It argues
that, notwithstanding the fact that its 1946 Declaration did not expressly
reserve a right of modification (as do the declarations made under Article
36 by a number of other States), the 1984 notification effected a valid
modification of the 1946 Declaration temporarily suspending the consent
of the United States to the adjudication of the claims of Nicaragua. For the
United States, declarations under Article 36 are sui generis, are not treaties,
and are not governed by the law of treaties, and States have the sovereign
right to qualify an acceptance of the Court’s compulsory jurisdiction,
which is an inherent feature of the Optional-Clause system as reflected in,
and developed by, State practice. It is suggested that the Court has re-
cognized the existence of an inherent, extra-statutory, right to modify
declarations in any manner not inconsistent with the Statute at any time
until the date of filing of an Application. The United States also draws
attention to the fact that its declaration dates from 1946, since when, it

27
416 MILITARY AND PARAMILITARY ACTIVITIES (JUDGMENT)

asserts, fundamental changes have occurred in State practice under the
Optional Clause, and argues that to deny a right of modification to a State
which had, in such an older declaration, not expressly reserved such a right
would be inequitable and unjustified in the light of those changes in State
practice.

54. Nicaragua argues further, in the alternative, that the 1984 notifica-
tion may be construed as a purported termination of the United States
Declaration of 1946 and, in effect, the substitution of a new declaration,
and that such an attempt at termination is likewise ineffective. As noted in
paragraph 13 above, the 1946 Declaration was to remain in force “for a
period of five years and thereafter until the expiration of six months after
notice may be given to terminate this declaration”. Accordingly, if the 1984
notification constituted a termination of the 1946 Declaration (whether or
not accompanied in effect by the making of a revised declaration) it could
only take effect on 6 October 1984, and was as yet ineffective when the
Application of Nicaragua was filed on 9 April 1984. Both Parties appar-
ently recognize that a modification of a declaration which only takes effect
after the Court has been validly seised does not affect the Court’s juris-
diction : as the Court found in the Nottebohm case,

“Once the Court has been regularly seised, the Court must exercise
its powers, as these are defined in the Statute. After that, the expiry of
the period fixed for one of the Declarations on which the Application
was founded is an event which is unrelated to the exercise of the
powers conferred on the Court by the Statute, which the Court must
exercise whenever it has been regularly seised and whenever it has not
been shown, on some other ground, that it lacks jurisdiction or that
the claim is inadmissible” (1.CJ. Reports 1953, p. 122),

and the same reasoning applies to a supervening withdrawal or modifica-
tion of a declaration.

55. The first answer given by the United States to this contention of
Nicaragua is that the 1984 notification was, on its face, not a “termina-
tion”, and the six months’ notice proviso was accordingly inapplicable.
However, in the view of the United States, even if it be assumed for the sake
of argument that the six months’ notice proviso was applicable to the 1984
notification, the modification made by that letter was effective vis-a-vis
Nicaragua, even if not effective erga omnes. As already explained, one
contention of the United States in relation to its own Declaration of 1946 is
that States have a sovereign, inherent, extra-statutory right to modify at
any time declarations made under Article 36 of the Statute in any manner
not inconsistent with the Statute (paragraph 53, above). Similarly Nica-
ragua’s 1929 Declaration, being indefinite in duration, not unlimited, is
subject to a right of immediate termination, without previous notice by
Nicaragua. The United States, on the other hand, while enjoying the
inherent right of unilateral modification of its declaration, has bound itself

28
417 MILITARY AND PARAMILITARY ACTIVITIES (JUDGMENT)

by the proviso in its 1946 Declaration to terminate that declaration only on
six months’ notice. On this basis, the United States argues that Nicaragua
has not accepted “the same obligation” (for the purposes of Art. 36, para.
2, of the Statute) as the United States six months’ notice proviso, and may
not therefore oppose that proviso as against the United States. According
to the United States contention, the principles of reciprocity, mutuality
and equality of States before the Court permit the United States to exercise
the right of termination with the immediate effect implicitly enjoyed by
Nicaragua, regardless of the six months’ notice proviso in the United States
Declaration. The United States does not claim on this ground to exercise
such a right of immediate termination erga omnes, but it does claim to
exercise it vis-à-vis Nicaragua.

56. Nicaragua first denies that declarations under Article 36 are always
inherently terminable ; the general view is said to be that declarations
which contain no provision for termination continue in force indefinitely,
in contractual terms ; the question how far they may be terminable is
governed by the principles of the law of treaties applicable to consensual
legal relations arising within the system of the Optional Clause. Nicaragua
concludes that its declaration was made without limit of time, and that
there can be no legal justification for the view that it is subject to unilateral
modification. The thesis that Nicaragua has not accepted “the same obli-
gation” as the United States is, Nicaragua suggests, completely baseless.
So far as reciprocity is concerned, Nicaragua concludes from its exami-
nation of the views of publicists that reciprocity is ex hypothesi inapplicable
to time-limits, as opposed to express reservations reserving the power to
modify or terminate declarations, and that in respect of such express
reservations reciprocity can only operate when a specific act of modifica-
tion or termination is notified by virtue of the express reservation.

57. The terms of the 1984 notification, introducing substantial changes
in the United States Declaration of Acceptance of 1946, have been quoted
above ; they constitute an important element for the development of the
Court’s reasoning. The 1984 notification has two salient aspects : on the
one hand it states that the 1946 Declaration of acceptance shall not apply
to disputes with any Central American State or arising out of or related to
events in Central America ; on the other hand it states that it is to take
effect immediately, notwithstanding the terms of the 1946 Declaration,
and is to remain in force for two years.

58. The argument between the Parties as to whether the 1984 notifica-
tion should be categorized as a modification or as a termination of the 1946
Declaration appears in fact to be without consequence for the purpose of
this Judgment. The truth is that it is intended to secure a partial and
temporary termination, namely to exempt, with immediate effect, the
United States from the obligation to subject itself to the Court’s jurisdic-
tion with regard to any application concerning disputes with Central

29
418 MILITARY AND PARAMILITARY ACTIVITIES (JUDGMENT)

American States, and disputes arising out of events in Central America.
Counsel for the United States during the hearings claimed that the notifi-
cation was equally valid against Nicaragua whether it was regarded as a
“modification” or as a “termination” of the Acceptance Declaration.

59. Declarations of acceptance of the compulsory jurisdiction of the
Court are facultative, unilateral engagements, that States are absolutely
free to make or not to make. In making the declaration a State is equally
free either to do so unconditionally and without limit of time for its
duration, or to qualify it with conditions or reservations. In particular, it
may limit its effect to disputes arising after a certain date ; or it may specify
how long the declaration itself shall remain in force, or what notice (if any)
will be required to terminate it. However, the unilateral nature of decla-
rations does not signify that the State making the declaration is free to
amend the scope and the contents of its solemn commitments as it pleases.
In the Nuclear Tests cases the Court expressed its position on this point
very clearly :

“It is well recognized that declarations made by way of unilateral
acts, concerning legal or factual situations, may have the effect of
creating legal obligations. Declarations of this kind may be, and often
are, very specific. When it is the intention of the State making the
declaration that it should become bound according to its terms, that
intention confers on the declaration the character of a legal under-
taking, the State being thenceforth legally required to follow a course
of conduct consistent with the declaration.” (.C.J. Reports 1974,
p. 267, para. 43 ; p. 472, para. 46.)

60. In fact, the declarations, even though they are unilateral acts,
establish a series of bilateral engagements with other States accepting the
same obligation of compulsory jurisdiction, in which the conditions, reser-
vations and time-limit clauses are taken into consideration. In the estab-
lishment of this network of engagements, which constitutes the Optional-
Clause system, the principle of good faith plays an important role ; the
Court has emphasized the need in international relations for respect for
good faith and confidence in particularly unambiguous terms, also in the
Nuclear Tests cases :

“One of the basic principles governing the creation and perfor-
mance of legal obligations, whatever their source, is the principle of
good faith. Trust and confidence are inherent in international co-
operation, in particular in an age when this co-operation in many
fields is becoming increasingly essential. Just as the very rule of pacta
sunt servanda in the law of treaties is based on good faith, so also is the
binding character of an international obligation assumed by unila-
teral declaration. Thus interested States may take cognizance of uni-
lateral declarations and place confidence in them, and are entitled to
require that the obligation thus created be respected.” (/bid., p. 268,
para. 46 ; p. 473, para. 49.)

30
419 MILITARY AND PARAMILITARY ACTIVITIES (JUDGMENT)

61. The most important question relating to the effect of the 1984
notification is whether the United States was free to disregard the clause of
six months’ notice which, freely and by its own choice, it had appended to
its 1946 Declaration. In so doing the United States entered into an obli-
gation which is binding upon it vis-à-vis other States parties to the
Optional-Clause system. Although the United States retained the right to
modify the contents of the 1946 Declaration or to terminate it, a power
which is inherent in any unilateral act of a State, it has, nevertheless
assumed an inescapable obligation towards other States accepting the
Optional Clause, by stating formally and solemnly that any such change
should take effect only after six months have elapsed as from the date of
notice.

62. The United States has argued that the Nicaraguan 1929 Declara-
tion, being of undefined duration, is liable to immediate termination,
without previous notice, and that therefore Nicaragua has not accepted
“the same obligation” as itself for the purposes of Article 36, paragraph 2,
and consequently may not rely on the six months’ notice proviso against
the United States. The Court does not however consider that this argument
entitles the United States validly to act in non-application of the time-limit
proviso included in the 1946 Declaration. The notion of reciprocity is
concerned with the scope and substance of the commitments entered into,
including reservations, and not with the formal conditions of their crea-
tion, duration or extinction. It appears clearly that reciprocity cannot be
invoked in order to excuse departure from the terms of a State’s own
declaration, whatever its scope, limitations or conditions. As the Court
observed in the Interhandel case :

“Reciprocity enables the State which has made the wider accep-
tance of the jurisdiction of the Court to rely upon the reservations to
the acceptance laid down by the other party. There the effect of
reciprocity ends. It cannot justify a State, in this instance, the United
States, in relying upon a restriction which the other party, Switzer-
land, has not included in its own Declaration.” (C.J. Reports 1959,
p. 23.)

The maintenance in force of the United States Declaration for six months
after notice of termination is a positive undertaking, flowing from the
time-limit clause, but the Nicaraguan Declaration contains no express
restriction at all. It is therefore clear that the United States is not in a
position to invoke reciprocity as a basis for its action in making the 1984
notification which purported to modify the content of the 1946 Declara-
tion. On the contrary it is Nicaragua that can invoke the six months’ notice
against the United States — not of course on the basis of reciprocity, but
because it is an undertaking which is an integral part of the instrument that
contains it.

63. Moreover, since the United States purported to act on 6 April 1984
in such a way as to modify its 1946 Declaration with sufficiently immediate
effect to bar an Application filed on 9 April 1984, it would be necessary, if

31
420 MILITARY AND PARAMILITARY ACTIVITIES (JUDGMENT)

reciprocity is to be relied on, for the Nicaraguan Declaration to be ter-
minable with immediate effect. But the right of immediate termination of
declarations with indefinite duration is far from established. It appears
from the requirements of good faith that they should be treated, by ana-
logy, according to the law of treaties, which requires a reasonable time for
withdrawal from or termination of treaties that contain no provision
regarding the duration of their validity. Since Nicaragua has in fact not
manifested any intention to withdraw its own declaration, the question of
what reasonable period of notice would legally be required does not need
to be further examined : it need only be observed that from 6 to 9 April
would not amount to a “reasonable time”.

64. The Court would also recall that in previous cases in which it has had
to examine the reciprocal effect of declarations made under the Optional
Clause, it has determined whether or not the “same obligation” was in
existence at the moment of seising of the Court, by comparing the effect of
the provisions, in particular the reservations, of the two declarations at that
moment. The Court is not convinced that it would be appropriate, or
possible, to try to determine whether a State against which proceedings had
not yet been instituted could rely on a provision in another State’s decla-
ration to terminate or modify its obligations before the Court was seised.
The United States argument attributes to the concept of reciprocity, as
embodied in Article 36 of the Statute, especially in paragraphs 2 and 3, a
meaning that goes beyond the way in which it has been interpreted by the
Court, according to its consistent jurisprudence. That jurisprudence sup-
ports the view that a determination of the existence of the “same obliga-
tion” requires the presence of two parties to a case, and a defined issue
between them, which conditions can only be satisfied when proceedings
have been instituted. In the case of Right of Passage over Indian Territory,
the Court observed that

“when a case is submitted to the Court, it is always possible to
ascertain what are, at that moment, the reciprocal obligations of the
Parties in accordance with their respective Declarations” (1.CJ.
Reports 1957, p. 143).

“It is not necessary that the ‘same obligation’ should be irrevocably
defined at the time of the deposit of the Declaration of Acceptance for
the entire period of its duration. That expression means no more than
that, as between States adhering to the Optional Clause, each and
all of them are bound by such identical obligations as may exist at
any time during which the Acceptance is mutually binding.” (/bid,
p. 144.)

The coincidence or interrelation of those obligations thus remain in a state
of flux until the moment of the filing of an application instituting pro-
ceedings. The Court has then to ascertain whether, at that moment, the two

32
421 MILITARY AND PARAMILITARY ACTIVITIES (JUDGMENT)

States accepted “the same obligation” in relation to the subject-matter of
the proceedings ; the possibility that, prior to that moment, the one
enjoyed a wider right to modify its obligation than did the other, is without
incidence on the question.

65. In sum, the six months’ notice clause forms an important integral
part of the United States Declaration and it is a condition that must be
complied with in case of either termination or modification. Consequently,
the 1984 notification, in the present case, cannot override the obligation of
the United States to submit to the compulsory jurisdiction of the Court
vis-a-vis Nicaragua, a State accepting the same obligation.

66. The conclusion just reached renders it unnecessary for the Court to
pass upon a further reason advanced by Nicaragua for the ineffectiveness
of the 1984 notification. An acceptance of the compulsory jurisdiction of
the Court, governed in many respects by the principles of treaty law,
cannot, Nicaragua argues, be contracted or varied by a mere letter from the
United States Secretary of State. Drawing attention to the provisions of the
Constitution of the United States as to the power of making treaties,
Nicaragua contends that the 1984 notification is, as a matter of United
States law, a nullity, and is equally invalid under the principles of the law of
treaties, because it was issued in manifest violation of an internal rule of
law of fundamental importance (cf. Art. 46 of the Vienna Convention on
the Law of Treaties). However, since the Court has found that, even
assuming that the 1984 notification is otherwise valid and effective, its
operation remains subject to the six months’ notice stipulated in 1946, and
hence it is inapplicable in this case, the question of the effect of internal
constitutional procedures on the international validity of the notification
does not have to be determined.

67. The question remains to be resolved whether the United States
Declaration of 1946, though not suspended in its effects vis-à-vis Nicara-
gua by the 1984 notification, constitutes the necessary consent of the
United States to the jurisdiction of the Court in the present case, taking
into account the reservations which were attached to the declaration.
Specifically, the United States has invoked proviso (c) to that declaration,
which provides that the United States acceptance of the Court’s compul-
sory jurisdiction shall not extend to

“disputes arising under a multilateral treaty, unless (1) all parties to
the treaty affected by the decision are also parties to the case before

33
422 MILITARY AND PARAMILITARY ACTIVITIES (JUDGMENT)

the Court, or (2) the United States of America specially agrees to
jurisdiction”.

This reservation will be referred to for convenience as the “multilateral
treaty reservation”. Of the two remaining provisos to the declaration, it has
not been suggested that proviso (a), referring to disputes the solution of
which is entrusted to other tribunals, has any relevance to the present case.
As for proviso (6), excluding jurisdiction over “disputes with regard to
matters which are essentially within the domestic jurisdiction of the United
States of America as determined by the United States of America”, the
United States has informed the Court that it has determined not to invoke
this proviso, but “without prejudice to the rights of the United States under
that proviso in relation to any subsequent pleadings, proceedings, or cases
before this Court”.

68. The United States points out that Nicaragua relies in its Application
on four multilateral treaties, namely the Charter of the United Nations, the
Charter of the Organization of American States, the Montevideo Conven-
tion on Rights and Duties of States of 26 December 1933, and the Havana
Convention on the Rights and Duties of States in the Event of Civil Strife
of 20 February 1928. In so far as the dispute brought before the Court is
thus one “arising under” those multilateral treaties, since the United States
has not specially agreed to jurisdiction here, the Court may, it is claimed,
exercise jurisdiction only if all treaty parties affected by a prospective
decision of the Court are also parties to the case. The United States
explains the rationale of its multilateral treaty reservation as being that it
protects the United States and third States from the inherently prejudicial
effects of partial adjudication of complex multiparty disputes. Emphasiz-
ing that the reservation speaks only of States “affected by” a decision, and
not of States having a legal right or interest in the proceedings, the United
States identifies, as States parties to the four multilateral treaties above
mentioned which would be “affected”, in a legal and practical sense, by
adjudication of the claims submitted to the Court, Nicaragua’s three
Central American neighbours, Honduras, Costa Rica and El Salvador.

69. The United States recognizes that the multilateral treaty reservation
applies in terms only to “disputes arising under a multilateral treaty”, and
notes that Nicaragua in its Application asserts also that the United States
has “violated fundamental rules of general and customary international
law”. However, it is nonetheless the submission of the United States that

34
423 MILITARY AND PARAMILITARY ACTIVITIES (JUDGMENT)

all the claims set forth in Nicaragua’s Application are outside the juris-
diction of the Court. According to the argument of the United States,
Nicaragua’s claims styled as violations of general and customary interna-
tional law merely restate or paraphrase its claims and allegations based
expressly on the multilateral treaties mentioned above, and Nicaragua in
its Memorial itself states that its “fundamental contention” is that the
conduct of the United States is a violation of the United Nations Charter
and the Charter of the Organization of American States. The evidence of
customary law offered by Nicaragua consists of General Assembly reso-
lutions that merely reiterate or elucidate the United Nations Charter ; nor
can the Court determine the merits of Nicaragua’s claims formulated
under customary and general international law without interpreting and
applying the United Nations Charter and the Organization of American
States Charter, and since the multilateral treaty reservation bars adjudi-
cation of claims based on those treaties, it bars all Nicaragua’s claims.

70. Nicaragua on the other hand contends that if the multilateral treaty
reservation is given its correct interpretation, taking into account in par-
ticular the travaux préparatoires leading to the insertion by the United
States Senate of the reservation into the draft text of the 1946 Declaration,
the reservation cannot preclude jurisdiction over any part of Nicaragua’s
Application. According to Nicaragua, the record demonstrates that the
reservation is pure surplusage and does not impose any limitation on
acceptance of compulsory jurisdiction by the United States. The amend-
ment whereby the reservation was introduced was conceived, intended and
enacted to deal with a specific situation : a multiparty suit against the
United States that included parties that had not accepted the Court’s
compulsory jurisdiction. Nicaragua contends, not that the reservation is a
nullity, but that when its meaning is properly understood, it turns out to be
redundant. The United States interpretation of the reservation finds no
Support, according to Nicaragua, in its legislative history, and would
establish a thoroughly unworkable standard inasmuch as it would be
necessary to ascertain in what circumstances a State not party to a case
should be deemed “affected” by the decision which is yet to be taken by the
Court. Nicaragua argues that the supposed interests of those States that the
United States alleges might be affected by a decision in this case are either
non-existent or plainly beyond the scope of any such decision, and that the
communications sent by those States to the Court fail to establish that they
would be so affected.

71. Furthermore, Nicaragua denies that its claims based on customary
law are no more than paraphrases of its allegations of violation of the
United Nations Charter, and emphasizes that the same facts may justify
invocation of distinct causes of action. Specifically, the provisions of the
United Nations Charter relating to the use of force by States, while they
may still rank as provisions of a treaty for certain purposes, are now within

35
424 MILITARY AND PARAMILITARY ACTIVITIES (JUDGMENT)

the realm of general international law and their application is not a
question exclusively of interpreting a multilateral treaty. The law relating
to the use of force is not contained wholly in the Charter, and in the
practice of States claims of State responsibility involving violence may be
and frequently are formulated without relying on the Charter. Accor-
dingly, Nicaragua submits that the multilateral treaty reservation, even if it
has any relevance or validity, has no application to the claims of Nicaragua
based upon customary international law.

72. The multilateral treaty reservation in the United States Declaration
has some obscure aspects, which have been the subject of comment since its
making in 1946. There are two interpretations of the need for the presence
of the parties to the multilateral treaties concerned in the proceedings
before the Court as a condition for the validity of the acceptance of the
compulsory jurisdiction by the United States. It is not clear whether what
are “affected”, according to the terms of the proviso, are the treaties
themselves or the parties to them. Similar reservations to be found in
certain other declarations of acceptance, such as those of India, El Sal-
vador and the Philippines, refer clearly to “all parties” to the treaties. The
phrase “all parties to the treaty affected by the decision” is at the centre of
the present doubts. The United States interprets the reservation in the
present case as referring to the States parties affected by the decision of the
Court, merely mentioning the alternative interpretation, whereby it is the
treaty which is “affected”, so that all parties to the treaty would have to be
before the Court, as “an a fortiori case”. This latter interpretation need not
therefore be considered. The argument of the United States relates speci-
fically to El Salvador, Honduras and Costa Rica, the neighbour States of
Nicaragua, which allegedly would be affected by the decision of the
Court.

73. It may first be noted that the multilateral treaty reservation could
not bar adjudication by the Court of all Nicaragua’s claims, because
Nicaragua, in its Application, does not confine those claims only to vio-
lations of the four multilateral conventions referred to above (paragraph
68). On the contrary, Nicaragua invokes a number of principles of cus-
tomary and general international law that, according to the Application,
have been violated by the United States. The Court cannot dismiss the
claims of Nicaragua under principles of customary and general interna-
tional law, simply because such principles have been enshrined in the texts
of the conventions relied upon by Nicaragua. The fact that the above-
mentioned principles, recognized as such, have been codified or embodied
in multilateral conventions does not mean that they cease to exist and to
apply as principles of customary law, even as regards countries that are
parties to such conventions. Principles such as those of the non-use of
force, non-intervention, respect for the independence and territorial integ-
rity of States, and the freedom of navigation, continue to be binding as part
of customary international law, despite the operation of provisions of
conventional law in which they have been incorporated. Therefore, since

36
425 MILITARY AND PARAMILITARY ACTIVITIES (JUDGMENT)

the claim before the Court in this case is not confined to violation of the
multilateral conventional provisions invoked, it would not in any event be
barred by the muitilateral treaty reservation in the United States 1946
Declaration.

74. The Court would observe, further, that all three States have made
declarations of acceptance of the compulsory jurisdiction of the Court, and
are free, at any time, to come before the Court, on the basis of Article 36,
paragraph 2, with an application instituting proceedings against Nicara-
gua — a State which is also bound by the compulsory jurisdiction of the
Court by an unconditional declaration without limit of duration —, if they
should find that they might be affected by the future decision of the Court.
Moreover, these States are also free to resort to the incidental procedures
of intervention under Articles 62 and 63 of the Statute, to the second of
which El Salvador has already unsuccessfully resorted in the jurisdictional
phase of the proceedings, but to which it may revert in the merits phase of
the case. There is therefore no question of these States being defenceless
against any consequences that may arise out of adjudication by the Court,
or of their needing the protection of the multilateral treaty reservation of
the United States.

75. The United States Declaration uses the word “affected”, without
making it clear who is to determine whether the States refered to are, or are
not, affected. The States themselves would have the choice of either insti-
tuting proceedings or intervening for the protection of their interests, in so
far as these are not already protected by Article 59 of the Statute. As for the
Court, it is only when the general lines of the judgment to be given become
clear that the States “affected” could be identified. By way of example we
may take the hypothesis that if the Court were to decide to reject the
Application of Nicaragua on the facts, there would be no third State’s
claim to be affected. Certainly the determination of the States “affected”
could not be left to the parties but must be made by the Court.

76. At any rate, this is a question concerning matters of substance
relating to the merits of the case : obviously the question of what States
may be “affected” by the decision on the merits is not in itself a jurisdic-
tional problem. The present phase of examination of jurisdictional ques-
tions was opened by the Court itself by its Order of 10 May 1984, not by a
formal preliminary objection submitted by the United States ; but it is
appropriate to consider the grounds put forward by the United States for
alleged lack of jurisdiction in the light of the procedural provisions for such
objections. That being so, and since the procedural technique formerly
available of joinder of preliminary objections to the merits has been done
away with since the 1972 revision of the Rules of Court, the Court has no
choice but to avail itself of Article 79, paragraph 7, of the present Rules of
Court, and declare that the objection based on the multilateral treaty
reservation of the United States Declaration of Acceptance does not
possess, in the circumstances of the case, an exclusively preliminary char-
acter, and that consequently it does not constitute an obstacle for the Court

37
426 MILITARY AND PARAMILITARY ACTIVITIES (JUDGMENT)

to entertain the proceedings instituted by Nicaragua under the Application
of 9 April 1984.

77. Itis in view of this finding on the United States multilateral treaty
reservation that the Court has to turn to the other ground of jurisdiction
relied on by Nicaragua, even though it is prima facie narrower in scope than
the jurisdiction deriving from the declarations of the two Parties under the
Optional Clause. As noted in paragraphs i and 12 above, Nicaragua in its
Application relies on the declarations of the Parties accepting the com-
pulsory jurisdiction of the Court in order to found jurisdiction, but in its
Memorial it invokes also a 1956 Treaty of Friendship, Commerce and
Navigation between Nicaragua and the United States as a complementary
foundation for the Court’s jurisdiction. Since the multilateral treaty reser-
vation obviously does not affect the jurisdiction of the Court under the
1956 Treaty, it is appropriate to ascertain the existence of such jurisdiction,
limited as it is.

78. The United States objects to this invocation of a jurisdictional basis
not specified in the Application instituting proceedings : it argues that in
proceedings instituted by means of an application, the jurisdiction of the
Court is founded upon the legal grounds specified in that application. An
Applicant is not permitted, in the view of the United States, to assert in
subsequent pleadings jurisdictional grounds of which it was presumably
aware at the time it filed its Application. While Nicaragua in its Appli-
cation purported to reserve the right to amend that Application, and
invokes that reservation to justify adding an alternative jurisdictional
basis, the United States contends that it is ineffective, as it cannot alter the
requirements of the Statute and Rules of Court.

79, Nicaragua has not advanced any arguments to refute the United
States contention that the belated invocation of the 1956 Treaty is imper-
missible. During the oral proceedings the Agent of Nicaragua merely
explained that in order to respect the Court’s indications regarding the
necessity of being as concise as possible, Nicaragua had omitted from the
oral arguments presented on its behalf a number of arguments developed
in the Memorial, and still asserted by Nicaragua. The Agent stated that
Nicaragua does maintain that the 1956 Treaty constitutes a “subsidiary
basis” for the Court’s jurisdiction in the present proceedings, and the final
submissions of Nicaragua incorporated by reference Submission D in the
Memorial of Nicaragua, asserting jurisdiction under the Treaty.

80. The Court considers that the fact that the 1956 Treaty was not
invoked in the Application as a title of jurisdiction does not in itself
constitute a bar to reliance being placed upon it in the Memorial. Since the
Court must always be satisfied that it has jurisdiction before proceeding to

38
427 MILITARY AND PARAMILITARY ACTIVITIES (JUDGMENT)

examine the merits of a case, it is certainly desirable that “the legal grounds
upon which the jurisdiction of the Court is said to be based” should be
indicated at an early stage in the proceedings, and Article 38 of the Rules of
Court therefore provides for these to be specified “‘as far as possible” in the
application. An additional ground of jurisdiction may however be brought
to the Court’s attention later, and the Court may take it into account
provided the Applicant makes it clear that it intends to proceed upon that
basis (Certain Norwegian Loans, I.C.J. Reports 1957, p. 25), and provided
also that the result is not to transform the dispute brought before the Court
by the application into another dispute which is different in character
(Société Commerciale de Belgique, P.C.I.J., Series A/B, No. 78, p. 173).
Both these conditions are satisfied in the present case.

81. Article XXIV, paragraph 2, of the Treaty of Friendship, Commerce
and Navigation between the United States of America and Nicaragua,
signed at Managua on 21 January 1956, reads as follows :

“Any dispute between the Parties as to the interpretation or appli-
cation of the present Treaty, not satisfactorily adjusted by diplomacy,
shall be submitted to the International Court of Justice, unless the
Parties agree to settlement by some other pacific means.”

The treaty entered into force on 24 May 1958 on exchange of ratifications ;
it was registered with the Secretariat of the United Nations by the United
States on 11 July 1960. The provisions of Article XXIV, paragraph 2, are in
terms which are very common in bilateral treaties of amity or of estab-
lishment, and the intention of the parties in accepting such clauses is
clearly to provide for such a right of unilateral recourse to the Court in the
absence of agreement to employ some other pacific means of settlement
(cf. United States Diplomatic and Consular Staff in Tehran, I.C.J. Reports
1980, p. 27, para. 52). In the present case, the United States does not deny
either that the Treaty is in force, or that Article XXIV is in general capable
of conferring jurisdiction on the Court. It contends however that if the
basis of jurisdiction is limited to the Treaty, since Nicaragua’s Application
presents no claims of any violations of it, there are no claims properly
before the Court for adjudication. In order to establish the Court’s juris-
diction over the present dispute under the Treaty, Nicaragua must estab-
lish a reasonable connection between the Treaty and the claims submitted
to the Court ; but according to the United States, Nicaragua cannot
establish such a connection. Furthermore, the United States has drawn
attention to the reference in Article XXIV to disputes “not satisfactorily
adjusted by diplomacy”, and argues that an attempt so to adjust the
dispute is thus a prerequisite of its submission to the Court. Since, accord-
ing to the United States, Nicaragua has never even raised in negotiations
with the United States the application or interpretation of the Treaty to
any of the factual or legal allegations in its Application, Nicaragua has

39
428 MILITARY AND PARAMILITARY ACTIVITIES (JUDGMENT)

failed to satisfy the Treaty’s own terms for invoking the compromissory
clause.

82. Nicaragua in its Memorial submits that the 1956 Treaty has been
and was being violated by the military and paramilitary activities of the
United States in and against Nicaragua, as described in the Application ;
specifically, it is submitted that these activities directly violate the follow-
ing Articles :

Article XIX : providing for freedom of commerce and navigation, and
for vessels of either party to have liberty “to come with their cargoes to all
ports, places and waters of such other party open to foreign commerce and
navigation”, and to be accorded national treatment and most-favored-
nation treatment within those ports, places and waters.

Article XIV : forbidding the imposition of restrictions or prohibitions
on the importation of any product of the other party, or on the exportation
of any product to the territories of the other party.

Article XVII : forbidding any measure of a discriminatory nature that
hinders or prevents the importer or exporter of products of either country
from obtaining marine insurance on such products in companies of either

party.

Article XX : providing for freedom of transit through the territories of
each party.

Article I : providing that each party shall at all times accord equitable
treatment to the persons, property, enterprises and other interests of
nationals and companies of the other party.

83. Taking into account these Articles of the Treaty of 1956, particu-
larly the provision in, inter alia, Article XIX, for the freedom of commerce
and navigation, and the references in the Preamble to peace and friend-
ship, there can be no doubt that, in the circumstances in which Nicaragua
brought its Application to the Court, and on the basis of the facts there
asserted, there is a dispute between the Parties, inter alia, as to the “in-
terpretation or application” of the Treaty. That dispute is also clearly one
which is not “satisfactorily adjusted by diplomacy” within the meaning of
Article XXIV of the 1956 Treaty (cf. United States Diplomatic and Consular
Staff in Tehran, I.C.J. Reports 1980, pp. 26-28, paras. 50 to 54). In the view
of the Court, it does not necessarily follow that, because a State has not
expressly referred in negotiations with another State to a particular treaty
as having been violated by conduct of that other State, it is debarred from
invoking a compromissory clause in that treaty. The United States was well
aware that Nicaragua alleged that its conduct was a breach of international
obligations before the present case was instituted ; and it is now aware that
specific articles of the 1956 Treaty are alleged to have been violated. It
would make no sense to require Nicaragua now to institute fresh proceed-

40
429 MILITARY AND PARAMILITARY ACTIVITIES (JUDGMENT)

ings based on the Treaty, which it would be fully entitled to do. As the
Permanent Court observed,

“the Court cannot allow itself to be hampered by a mere defect of
form, the removal of which depends solely on the party concerned”
(Certain German Interests in Polish Upper Silesia, Jurisdiction, Judg-
ment No. 6, 1925, P.C.IJ., Series A, No. 6, p. 14).

Accordingly, the Court finds that, to the extent that the claims in Nica-
ragua’s Application constitute a dispute as to the interpretation or the
application of the Articles of the Treaty of 1956 described in paragraph 82
above, the Court has jurisdiction under that Treaty to entertain such
claims.

*

* *

84. The Court now turns to the question of the admissibility of the
Application of Nicaragua. The United States of America contended in its
Counter-Memorial that Nicaragua’s Application is inadmissible on five
separate grounds, each of which, it is said, is sufficient to establish such
inadmissibility, whether considered as a legal bar to adjudication or as “a
matter requiring the exercise of prudential discretion in the interest of the
integrity of the judicial function”. Some of these grounds have in fact been
presented in terms suggesting that they are matters of competence or
jurisdiction rather than admissibility, but it does not appear to be of
critical importance how they are classified in this respect. These grounds
will now be examined ; but for the sake of clarity it will first be convenient
to recall briefly what are the allegations of Nicaragua upon which it bases
its claims against the United States.

85. In its Application instituting proceedings, Nicaragua asserts that :

“The United States of America is using military force against
Nicaragua and intervening in Nicaragua’s internal affairs, in violation
of Nicaragua’s sovereignty, territorial integrity and political indepen-
dence and of the most fundamental and universally accepted princi-
ples of international law. The United States has created an ‘army’ of
more than 10,000 mercenaries ... installed them in more than ten base
camps in Honduras along the border with Nicaragua, trained them,
paid them, supplied them with arms, ammunition, food and medical
supplies, and directed their attacks against human and economic
targets inside Nicaragua”,

and that Nicaragua has already suffered and is now suffering grievous
consequences as a result of these activities. The purpose of these activities
is claimed to be |
“to harass and destabilize the Government of Nicaragua so that
ultimately it will be overthrown, or, at a minimum, compelled to
change those of its domestic and foreign policies that displease the
United States”.

41
430 MILITARY AND PARAMILITARY ACTIVITIES (JUDGMENT)

86. The first ground of inadmissibility relied on by the United States is
that Nicaragua has failed to bring before the Court parties whose presence
and participation is necessary for the rights of those parties to be protected
and for the adjudication of the issues raised in the Application. The United
States first asserts that adjudication of Nicaragua’s claim would neces-
sarily implicate the rights and obligations of other States, in particular
those of Honduras, since it is alleged that Honduras has allowed its
territory to be used as a staging ground for unlawful uses of force against
Nicaragua, and the adjudication of Nicaragua’s claims would necessarily
involve the adjudication of the rights of third States with respect to mea-
sures taken to protect themselves, in accordance with Article 51 of the
United Nations Charter, against unlawful uses of force employed, accord-
ing to the United States, by Nicaragua. Secondly, it is claimed by the
United States that it is fundamental to the jurisprudence of the Court that
it cannot determine the rights and obligations of States without their
express consent or participation in the proceedings before the Court.
Nicaragua questions whether the practice of the Court supports the con-
tention that a case cannot be allowed to go forward in the absence of
“indispensable parties”, and emphasizes that in the present proceedings
Nicaragua asserts claims against the United States only, and not against
any absent State, so that the Court is not required to exercise jurisdiction
over any such State. Nicaragua’s Application does not put in issue the right
of a third State to receive military or economic assistance from the United
States (or from any other source). As another basis for the indispensable
status of third States, the United States contends that facts concerning
relevant activities by or against them may not be in the possession or
control of a Party. Nicaragua refers to the powers of the Court under
Article 44 of the Statute and Article 66 of the Rules of Court, and observes
that it would be in the third States’ interest to provide the United States
with factual material under their control.

87. This contention was already raised by the United States at the stage
of the proceedings on the request for provisional measures when it argued
that

“the other States of Central America have stated their view that
Nicaragua’s request for the indication of provisional measures
directly implicates their rights and interests, and that an indication of
such measures would interfere with the Contadora negotiations.
These other Central American States are indispensable parties in
whose absence this Court cannot properly proceed.” (1.C./. Reports
1984, p. 184, para. 35.)

The United States then referred to communications addressed to the Court
by the Governments of Costa Rica and El Salvador, and a telex message to
the United Nations Secretary-General addressed by the Government of
Honduras which, according to the United States, “make it quite clear that
Nicaragua’s claims are inextricably linked to the rights and interests of

42
431 MILITARY AND PARAMILITARY ACTIVITIES (JUDGMENT)

those other States”, and added “Any decision to indicate the interim
measures requested, or a decision on the merits, would necessarily affect
the rights of States not party to the proceedings” (ibid.). It should be
pointed out, however, that in none of the communications from the three
States mentioned by the United States was there any indication of an
intention to intervene in the proceedings before the Court between Nica-
ragua and the United States of America, and one (Costa Rica) made it
abundantly clear that it was not to be regarded as indicating such an
intention. At a later date El Salvador did of course endeavour to inter-
vene.

88. There is no doubt that in appropriate circumstances the Court will
decline, as it did in the case concerning Monetary Gold Removed from Rome
in 1943, to exercise the jurisdiction conferred upon it where the legal
interests of a State not party to the proceedings “would not only be
affected by a decision, but would form the very subject-matter of the
decision” (1.CJ. Reports 1954, p. 32). Where however claims of a legal
nature are made by an Applicant against a Respondent in proceedings
before the Court, and made the subject of submissions, the Court has in
principle merely to decide upon those submissions, with binding force for
the parties only, and no other State, in accordance with Article 59 of the
Statute. As the Court has already indicated (paragraph 74, above) other
States which consider that they may be affected are free to institute
separate proceedings, or to employ the procedure of intervention. There is
no trace, either in the Statute or in the practice of international tribunals, of
an “indispensable parties” rule of the kind argued for by the United States,
which would only be conceivable in parallel to a power, which the Court
does not possess, to direct that a third State be made a party to proceed-
ings. The circumstances of the Monetary Gold case probably represent the
limit of the power of the Court to refuse to exercise its jurisdiction ; and
none of the States referred to can be regarded as in the same position as
Albania in that case, so as to be truly indispensable to the pursuance of the
proceedings.

89. Secondly, the United States regards the Application as inadmissible
because each of Nicaragua’s allegations constitutes no more than a refor-
mulation and restatement of a single fundamental claim, that the United
States is engaged in an unlawful use of armed force, or breach of the peace,
or acts of aggression against Nicaragua, a matter which is committed by
the Charter and by practice to the competence of other organs, in parti-
cular the United Nations Security Council. All allegations of this kind are
confided to the political organs of the Organization for consideration and
determination ; the United States quotes Article 24 of the Charter, which
confers upon the Security Council “primary responsibility for the main-
tenance of international peace and security”. The provisions of the Charter

43
432 MILITARY AND PARAMILITARY ACTIVITIES (JUDGMENT)

dealing with the ongoing use of armed force contain no recognition of the
possibility of settlement by judicial, as opposed to political, means. Under
Article 52 of the Charter there is also a commitment of responsibility for
the maintenance of international peace and security to regional agencies
and arrangements, and in the view of the United States the Contadora
process is precisely the sort of regional arrangement or agency that Article
52 contemplates.

90. Nicaragua contends that the United States argument fails to take
account of the fundamental distinction between Article 2, paragraph 4, of
the Charter which defines a legal obligation to refrain from the threat or
use of force, and Article 39, which establishes a political process. The
responsibility of the Security Council under Article 24 of the Charter for
the maintenance of international peace and security is “primary”, not
exclusive. Until the Security Council makes a determination under Article
39, a dispute remains to be dealt with by the methods of peaceful settle-
ment provided under Article 33, including judicial settlement ; and even
after a determination under Article 39, there is no necessary inconsistency
between Security Council action and adjudication by the Court. From a
juridical standpoint, the decisions of the Court and the actions of the
Security Council are entirely separate.

91. It will be convenient to deal with this alleged ground of inadmis-
sibility together with the third ground advanced by the United States
namely that the Court should hold the Application of Nicaragua to be
inadmissible in view of the subject-matter of the Application and the
position of the Court within the United Nations system, including the
impact of proceedings before the Court on the ongoing exercise of the
“inherent right of individual or collective self-defence” under Article 51 of
the Charter. This is, it is argued, a reason why the Court may not properly
exercise “subject-matter jurisdiction” over Nicaragua’s claims. Under this
head, the United States repeats its contention that the Nicaraguan Appli-
cation requires the Court to determine that the activities complained of
constitute a threat to the peace, a breach of the peace, or an act of
aggression, and proceeds to demonstrate that the political organs of the
United Nations, to which such matters are entrusted by the Charter, have
acted, and are acting, in respect of virtually identical claims placed before
them by Nicaragua. The United States points to the approach made by
Nicaragua to the Security Council on 4 April 1984, a few days before the
institution of the present proceedings : the draft resolution then presented,
corresponding to the claims submitted by Nicaragua to the Court, failed to
achieve the requisite majority under Article 27, paragraph 3, of the Char-
ter. However, this fact, it is argued, and the perceived likelihood that
similar claims in future would fail to secure the required majority, does not
vest the Court with subject-matter jurisdiction over the Application. Since
Nicaragua’s Application in effect asks the Court for a judgment in all
material respects identical to the decision which the Security Council did
not take, it amounts to an appeal to the Court from an adverse consid-

44
433 MILITARY AND PARAMILITARY ACTIVITIES (JUDGMENT)

eration in the Security Council. Furthermore, in order to reach a deter-
mination on what amounts to a claim of aggression the Court would have
to decide whether the actions of the United States, and the other States not
before the Court, are or are not unlawful : more specifically, it would have
to decide on the application of Article 51 of the Charter, concerning the
right of self-defence. Any such action by the Court cannot be reconciled
with the terms of Article 51, which provides a role in such matters only for
the Security Council. Nor would it be only in case of a decision by the
Court that the inherent right of self-defence would be impaired : the fact
that such claims are being subjected to judicial examination in the midst of
the conflict that gives rise to them may alone be sufficient to constitute
such impairment.

92. Nicaragua observes in this connection that there is no generalized
right of self-defence : Article 51 of the Charter refers to the inherent right
of self-defence “if an armed attack occurs against a Member of the United
Nations”. The factual allegations made against Nicaragua by the United
States, even if true, fall short of an “armed attack” within the meaning of
Article 51. While that Article requires that actions under it “must be
immediately reported to the Security Council” — and no such report has
been made — it does not support the claim that the question of the
legitimacy of actions assertedly taken in self-defence is committed exclu-
sively to the Security Council. The argument of the United States as to the
powers of the Security Council and of the Court is an attempt to transfer
municipal-law concepts of separation of powers to the international plane,
whereas these concepts are not applicable to the relations among inter-
national institutions for the settlement of disputes.

93. The United States is thus arguing that the matter was essentially one
for the Security Council since it concerned a complaint by Nicaragua
involving the use of force. However, having regard to the United States
Diplomatic and Consular Staff in Tehran case, the Court is of the view that
the fact that a matter is before the Security Council should not prevent it
being dealt with by the Court and that both proceedings could be pursued
pari passu. In that case the Court held :

“In the preamble to this second resolution the Security Council
expressly took into account the Court’s Order of 15 December 1979
indicating provisional measures; and it does not seem to have
occurred to any member of the Council that there was or could be
anything irregular in the simultaneous exercise of their respective
functions by the Court and the Security Council. Nor is there in this
any cause for surprise.” (.C.J. Reports 1980, p. 21, para. 40.)

The Court in fact went further, to say :

“Whereas Article 12 of the Charter expressly forbids the General
Assembly to make any recommendation with regard to a dispute or
Situation while the Security Council is exercising its functions in

45
434 MILITARY AND PARAMILITARY ACTIVITIES (TUDGMENT)

respect of that dispute or situation, no such restriction 1s placed on the
functioning of the Court by any provision of either the Charter or the
Statute of the Court. The reasons are clear. It is for the Court, the
principal judicial organ of the United Nations, to resolve any legal
questions that may be in issue between parties to the dispute ; and the
resolution of such legal questions by the Court may be an important,
and sometimes decisive, factor in promoting the peaceful settlement
of the dispute. This is indeed recognized by Article 36 of the Charter,
paragraph 3 of which specifically provides that :

‘In making recommendations under this Article the Security
Council should also take into consideration that legal disputes
should as a general rule be referred by the parties to the Interna-
tional Court of Justice in accordance with the provisions of the
Statute of the Court. ” U.C.J. Reports 1980, p. 22, para. 40.)

94. The United States argument is also founded on a construction,
which the Court is unable to share, of Nicaragua’s complaint about the
United States use, or threat of the use, of force against its territorial
integrity and national independence, in breach of Article 2, paragraph 4, of
the United Nations Charter. The United States argues that Nicaragua has
thereby invoked a charge of aggression and armed conflict envisaged in
Article 39 of the United Nations Charter, which can only be dealt with by
the Security Council in accordance with the provisions of Chapter VII of
the Charter, and not in accordance with the provisions of Chapter VI. This
presentation of the matter by the United States treats the present dispute
between Nicaragua and itself as a case of armed conflict which must be
dealt with only by the Security Council and not by the Court which, under
Article 2, paragraph 4, and Chapter VI of the Charter, deals with pacific
settlement of all disputes between member States of the United Nations.
But, if so, it has to be noted that, while the matter has been discussed in the
Security Council, no notification has been given to it in accordance with
Chapter VII of the Charter, so that the issue could be tabled for full
discussion before a decision were taken for the necessary enforcement
measures to be authorized. It is clear that the complaint of Nicaragua is not
about an ongoing armed conflict between it and the United States, but one
requiring, and indeed demanding, the peaceful settlement of disputes
between the two States. Hence, it is properly brought before the principal
judicial organ of the Organization for peaceful settlement.

95. It is necessary to emphasize that Article 24 of the Charter of the
United Nations provides that

“In order to ensure prompt and effective action by the United
Nations, its Members confer on the Security Council primary respon-
sibility for the maintenance of international peace and security...”

The Charter accordingly does not confer exclusive responsibility upon the
Security Council for the purpose. While in Article 12 there is a provision

46
435 MILITARY AND PARAMILITARY ACTIVITIES (JUDGMENT)

for a clear demarcation of functions between the General Assembly and
the Security Council, in respect of any dispute or situation, that the former
should not make any recommendation with regard to that dispute or
situation unless the Security Council so requires, there is no similar pro-
vision anywhere in the Charter with respect to the Security Council and the
Court. The Council has functions of a political nature assigned to it,
whereas the Court exercises purely judicial functions. Both organs can
therefore perform their separate but complementary functions with res-
pect to the same events.

96. It must also be remembered that, as the Corfu Channel case (I.C.J.
Reports 1949, p. 4) shows, the Court has never shied away from a case
brought before it merely because it had political implications or because it
involved serious elements of the use of force. The Court was concerned
with a question of a “demonstration of force” (cf. loc. cit., p. 31) or
“violation of a country’s sovereignty” (ibid.) ; the Court, indeed, found
that

“Intervention is perhaps still less admissible in the particular form
it would take here ; for, from the nature of things, it would be reserved
for the most powerful States, and might easily lead to perverting the
administration of international justice itself.” (Ibid., p. 35.)

What is also significant is that the Security Council itself in that case had
“undoubtedly intended that the whole dispute should be decided by the
Court” (p. 26).

97. Itis relevant also to observe that while the United States is arguing
today that because of the alleged ongoing armed conflict between the two
States the matter could not be brought to the International Court of Justice
but should be referred to the Security Council, in the 1950s the United
States brought seven cases to the Court involving armed attacks by military
aircraft of other States against United States military aircraft ; the only
reason the cases were not dealt with by the Court was that each of the
Respondent States indicated that it had not accepted the jurisdiction of the
Court, and was not willing to do so for the purposes of the case. The United
States did not contradict Nicaragua’s argument that the United States
indeed brought these suits against the Respondents in this Court, rather
than in the Security Council. It has argued further that in both the Corfu
Channel case and the Aerial Incident cases, the Court was asked to adju-
dicate the rights and duties of the parties with respect to a matter that was
fully in the past. To a considerable extent this is a question relevant to the
fourth ground of inadmissibility advanced by the United States, to be
examined below. However the United States also contends that the Corfu
Channel case, at least, shows that it was the fact that the incident in
question was not part of an ongoing use of armed force that led the Security
Council to conclude that its competence was not engaged. In the view of
the Court, this argument is not relevant.

47
436 MILITARY AND PARAMILITARY ACTIVITIES (JUDGMENT)

98. Nor can the Court accept that the present proceedings are objec-
tionable as being in effect an appeal to the Court from an adverse decision
of the Security Council. The Court is not asked to say that the Security
Council was wrong in its decision, nor that there was anything inconsistent
with law in the way in which the members of the Council employed their
right to vote. The Court is asked to pass judgment on certain legal aspects
of a situation which has also been considered by the Security Council, a
procedure which is entirely consonant with its position as the principal
judicial organ of the United Nations. As to the inherent right of self-
defence, the fact that it is referred to in the Charter as a “right” is indicative
of a legal dimension ; if in the present proceedings it becomes necessary for
the Court to judge in this respect between the Parties — for the rights of no
other State may be adjudicated in these proceedings — it cannot be
debarred from doing so by the existence of a procedure for the States
concerned to report to the Security Council in this connection.

*

99. The fourth ground of inadmissibility put forward by the United
States is that the Application should be held inadmissible in consideration
of the inability of the judicial function to deal with situations involving
ongoing conflict. The allegation, attributed by the United States to Nica-
ragua, of an ongoing conflict involving the use of armed force contrary to
the Charter is said to be central to, and inseparable from, the Application
as a whole, and is one with which a court cannot deal effectively without
overstepping proper judicial bounds. The resort to force during ongoing
armed conflict lacks the attributes necessary for the application of the
judicial process, namely a pattern of legally relevant facts discernible by
the means available to the adjudicating tribunal, establishable in confor-
mity with applicable norms of evidence and proof, and not subject to
further material evolution during the course of, or subsequent to, the
judicial proceedings. It is for reasons of this nature that ongoing armed
conflict must be entrusted to resolution by political processes. The situa-
tion alleged in the Nicaraguan Application, in particular, cannot be judi-
cially managed or resolved ; continuing practical guidance to the Parties in
respect of the measures required of them is critical to the effective control
of situations of armed conflict such as is there alleged to exist. But the
Court has, it is said, recognized that giving such practical guidance to the
Parties lies outside the scope of the judicial function. The United States
does not argue that the Application must be dismissed because it presents a
“political” question rather than a “legal” question, but rather that an
allegation of an ongoing use of unlawful armed force was never intended
by the drafters of the Charter to be encompassed by Article 36, paragraph
2, of the Statute. It is also recalled that the circumstances alleged in the
Application involve the activities of “groups indigenous to Nicaragua”
that have their own motivations and are beyond the control of any State.
The United States emphasizes, however, that to conclude that the Court

48
437 MILITARY AND PARAMILITARY ACTIVITIES (JUDGMENT)

cannot adjudicate the merits of the complaints alleged does not require the
conclusion that international law is neither directly relevant nor of fun-
damental importance in the settlement of international disputes, but
merely that in this respect the application of international legal principles
is the responsibility of other organs set up under the Charter.

100. Nicaragua contends that, inasmuch as the United States questions
whether the Court would have at its disposal vital evidence necessary to
resolve the dispute, the problem is not so much the nature of the dispute as
the willingness of the Respondent fully to inform the Court about the
activities of which it is accused. Nicaragua also points to the Corfu Channel
case as showing, as the Court has noted above (paragraph 96), that the
Court does exercise its judicial functions in situations of armed conflict.
The Court will decide in the light of the evidence produced by the Parties,
and enjoys considerable powers in the obtaining of evidence. Nicaragua
disputes that the judicial function, being governed by the principle of res
judicata, is “inherently retrospective’, and therefore inapplicable to a fluid
situation. Nicaragua concedes that ajudgment delivered by the Court must
be capable of execution, but points out that such a judgment does not by
itself resolve — and is not intended to resolve — all the difficulties between
the parties. The Court is not being asked to bring an armed conflict to an
end by nothing more than the power of words.

101. The Court is bound to observe that any judgment on the merits in
the present case will be limited to upholding such submissions of the
Parties as have been supported by sufficient proof of relevant facts, and are
regarded by the Court as sound in law. A situation of armed conflict is not
the only one in which evidence of fact may be difficult to come by, and the
Court has in the past recognized and made allowance for this (Corfu
Channel, I.C.J. Reports 1949, p. 18 ; United States Diplomatic and Consular
Staff in Tehran, I.C.J. Reports 1980, p. 10, para. 13). Ultimately, however, it
is the litigant seeking to establish a fact who bears the burden of proving it ;
and in cases where evidence may not be forthcoming, a submission may in
the judgment be rejected as unproved, but is not to be ruled out as
inadmissible in imine on the basis of an anticipated lack of proof. As to the
possibility of implementation of the judgment, the Court will have to
assess this question also on the basis of each specific submission, and in the
light of the facts as then established ; it cannot at this stage rule out a priori
any judicial contribution to the settlement of the dispute by declaring the
Application inadmissible. It should be observed however that the Court
“neither can nor should contemplate the contingency of the judgment not
being complied with” (Factory at Chorzéw, P.C.LJ., Series A, No. 17, p. 63).
Both the Parties have undertaken to comply with the decisions of the
Court, under Article 94 of the Charter ; and

“Once the Court has found that a State has entered into a com-

49
438 MILITARY AND PARAMILITARY ACTIVITIES (JUDGMENT)

mitment concerning its future conduct it is not the Court’s function to
contemplate that it will not comply with it.” (Nuclear Tests, I.CJ.
Reports 1974, p. 272, para. 60; p. 477, para. 63.)

*

102. The fifth and final contention of the United States under this head
is that the Application should be held inadmissible because Nicaragua has
failed to exhaust the established processes for the resolution of the con-
flicts occurring in Central America. In the contention of the United States,
the Contadora process, to which Nicaragua is party, is recognized both by
the political organs of the United Nations and by the Organization of
American States, as the appopriate method for the resolution of the issues
of Central America. That process has achieved agreement among the
States of the region, including Nicaragua, on aims which go to the very
heart of the claims and issues raised by the Application. The United States
repeats its contention (paragraph 89, above) that the Contadora process is
a “regional arrangement” within the meaning of Article 52, paragraph 2, of
the Charter, and contends that under that Article, Nicaragua is obliged to
make every effort to achieve a solution to the security problems of Central
America through the Contadora process. The exhaustion of such regional
processes is laid down in the Charter as a precondition to the reference of a
dispute to the Security Council only, in view of its primary responsibility in
this domain, but such a limitation must a fortiori apply with even greater
force with respect to the Court, which has no specific responsibility under
the Charter for dealing with such matters. Nicaragua is, it is claimed, under
a similar obligation under Articles 20 and 21 of the Charter of the Orga-
nization of American States. Furthermore, Nicaragua is asking the Court
to adjudicate only certain of the issues involved in the Contadora process,
and this would have the inevitable effect of rendering those issues largely
immune to further adjustment in the course of the negotiations, thus
disrupting the balance of the negotiating process. The Nicaraguan Appli-
cation is incompatible with the Contadora process and, given the com-
mitment of both Parties to that process, the international endorsement of
it, and its comprehensive, integrated nature, the Court should, it is con-
tended, refrain from adjudicating the merits of the Nicaraguan allegations
and hold the Application to be inadmissible.

103. Nicaragua points out that the United States is not taking part in the
Contadora process, and cannot shelter behind negotiations between third
States in a forum in which it is not participating. The support given by the
international community to the Contadora process does not constitute an
obstacle to the exercise by the Court of its jurisdiction ; and the United
Nations Charter and the Charter of the Organization of American States
do not require the exhaustion of prior regional negotiations. In reply to this
objection of the United States as well as to the third ground of inadmis-
sibility (paragraphs 91 et seg., above), Nicaragua emphasizes the parallel
competence of the political organs of the United Nations. The Court may

50
439 MILITARY AND PARAMILITARY ACTIVITIES (TUDGMENT)

pronounce on a dispute which is examined by other political organs of the
United Nations, for it exercises different functions.

104. This issue also was raised at the stage of the request by Nicaragua
for provisional measures, when the Court noted that

“The United States notes that the allegations of the Government of
Nicaragua comprise but one facet of a complex of interrelated poli-
tical, social, economic and security matters that confront the Central
American region. Those matters are the subject of a regional diplo-
matic effort, known as the ‘Contadora Process’, which has been
endorsed by the Organization of American States, and in which
the Government of Nicaragua participates.” (C.J. Reports 1984,
p. 183, para. 33.)

To this Nicaragua then replied that, while it was

“actively participating in the Contadora Process, and will continue to
do so, our legal claims against the United States cannot be resolved, or
even addressed, through that Process” (ibid, p. 185, para. 38).

Nicaragua further denied that the present proceedings could prejudice the
legitimate rights of any other States or disrupt the Contadora Process, and
referred to previous decisions of the Court as establishing the principle that
the Court is not required to decline to take cognizance of one aspect of a
dispute merely because that dispute has other aspects and that the Court
should not decline its essentially judicial task merely because the question
before the Court is intertwined with political questions.

105. On this latter point, the Court would recali that in the United States
Diplomatic and Consular Staff in Tehran case it stated :

“The Court, at the same time, pointed out that no provision of the
Statute or Rules contemplates that the Court should decline to take
cognizance of one aspect of a dispute merely because that dispute has
other aspects, however important.” (1 CJ. Reports 1980, p. 19, para.
36.)

And, a little later, added :

“Yet never has the view been put forward before that, because a
legal dispute submitted to the Court is only one aspect of a political
dispute, the Court should decline to resolve for the parties the legal
questions at issue between them. Nor can any basis for such a view of
the Court’s functions or jurisdiction be found in the Charter or the
Statute of the Court ; if the Court were, contrary to its settled juris-
prudence, to adopt such a view, it would impose a far-reaching and

51
440 MILITARY AND PARAMILITARY ACTIVITIES (JUDGMENT)

unwarranted restriction upon the role of the Court in the peaceful
solution of international disputes.” (Z.CJ. Reports 1980, p. 20, para.
37.)

106. With regard to the contention of the United States of America that
the matter raised in the Nicaraguan Application was part of the Contadora
Process, the Court considers that even the existence of active negotiations
in which both parties might be involved should not prevent both the
Security Council and the Court from exercising their separate functions
under the Charter and the Statute of the Court. It may further be recalled
that in the Aegean Sea Continental Shelf case the Court said :

“The Turkish Government’s attitude might thus be interpreted as
suggesting that the Court ought not to proceed with the case while the
parties continue to negotiate and that the existence of active nego-
tiations in progress constitutes an impediment to the Court’s exercise
of jurisdiction in the present case. The Court is unable to share this
view. Negotiation and judicial settlement are enumerated together in
Article 33 of the Charter of the United Nations as means for the
peaceful settlement of disputes. The jurisprudence of the Court pro-
vides various examples of cases in which negotiations and recourse to
judicial settlement have been pursued pari passu. Several cases, the
most recent being that concerning the Trial of Pakistani Prisoners of
War (I.C.J. Reports 1973, p. 347), show that judicial proceedings may
be discontinued when such negotiations result in the settlement of the
dispute. Consequently, the fact that negotiations are being actively
pursued during the present proceedings is not, legally, any obstacle to
the exercise by the Court of its judicial function.” (Z.C.J. Reports 1978,
p. 12, para. 29.)

107. The Court does not consider that the Contadora process, whatever
its merits, can properly be regarded as a “regional arrangement” for the
purposes of Chapter VIII of the Charter of the United Nations. Further-
more, it is also important always to bear in mind that all regional, bilateral,
and even multilateral, arrangements that the Parties to this case may have
made, touching on the issue of settlement of disputes or the jurisdiction of
the International Court of Justice, must be made always subject to the
provisions of Article 103 of the Charter which reads as follows :

“In the event of a conflict between the obligations of the Members
of the United Nations under the present Charter and their obligations
under any other international agreement, their obligations under the
present Charter shall prevail.”

108. In the light of the foregoing, the Court is unable to accept either
that there is any requirement of prior exhaustion of regional negotiating
processes as a precondition to seising the Court ; or that the existence of
the Contadora process constitutes in this case an obstacle to the exami-
nation by the Court of the Nicaraguan Application and judicial determi-

52
441 MILITARY AND PARAMILITARY ACTIVITIES (JUDGMENT)

nation in due course of the submissions of the Parties in the case. The Court
is therefore unable to declare the Application inadmissible, as requested by
the United States, on any of the grounds it has advanced as requiring sucha
finding.

109. The Court thus has found that Nicaragua, as authorized by the
second paragraph of Article 36 of the Statute of the Permanent Court of
International Justice, made, on 24 September 1929, following its signature
of the Protocol to which the Statute was adjoined, an unconditional
Declaration recognizing the compulsory jurisdiction of the Permanent
Court, in particular without conditions as to ratification and without limit
of time, though it has not been established that the instrument of ratifi-
cation of that Protocol ever reached the Secretariat of the League. Never-
theless, the Court has not been convinced by the arguments addressed to it
that the absence of such formality excluded the operation of Article 36,
paragraph 5, of the Statute of the present Court, and prevented the transfer
to the present Court of the Declaration as a result of the consent thereto
given by Nicaragua which, having been represented at the San Francisco
Conference, signed and ratified the Charter and thereby accepted the
Statute in which Article 36, paragraph 5, appears. It has also found that the
constant acquiescence of Nicaragua in affirmations, to be found in United
Nations and other publications, of its position as bound by the optional
clause constitutes a valid manifestation of its intent to recognize the
compulsory jurisdiction of the Court.

110. Consequently, the Court finds that the Nicaraguan Declaration of
24 September 1929 is valid, and that Nicaragua accordingly was, for the
purposes of Article 36, paragraph 2, of the Statute of the Court, a “State
accepting the same obligation” as the United States of America at the date
of filing of the Application, so as to be able to rely on the United States
Declaration of 26 August 1946. The Court also finds that despite the
United States notification of 6 April 1984, the present Application is not
excluded from the scope of the acceptance by the United States of America
of the compulsory jurisdiction of the Court. Accordingly the Court finds
that the two Declarations do afford a basis for the jurisdiction of the
Court.

111. Furthermore, it is quite clear for the Court that, on the basis alone
of the Treaty of Friendship, Commerce and Navigation of 1956, Nicaragua
and the United States of America are bound to accept the compul-
sory jurisdiction of this Court over claims presented by the Application
of Nicaragua in so far as they imply violations of provisions of this
treaty.

53
442 MILITARY AND PARAMILITARY ACTIVITIES (JUDGMENT)

112. In its above-mentioned Order of 10 May 1984, the Court indicated
provisional measures “pending its final decision in the proceedings insti-
tuted on 9 April 1984 by the Republic of Nicaragua against the United
States of America”. It follows that the Order of 10 May 1984, and the
provisional measures indicated therein, remain operative until the delivery
of the final judgment in the present case.

113. For these reasons,
THE Court,

(1) (a) finds, by eleven votes to five, that it has jurisdiction to entertain
the Application filed by the Republic of Nicaragua on 9 April 1984, on the
basis of Article 36, paragraphs 2 and 5, of the Statute of the Court ;

IN FAVOUR : President Elias ; Vice-President Sette-Camara ; Judges Lachs,
Morozov, Nagendra Singh, Ruda, El-Khani, de Lacharriére, Mbaye, Bed-
jaoui ; Judge ad hoc Colliard ;

AGAINST : Judges Mosler, Oda, Ago, Schwebel and Sir Robert Jennings.

(b) finds, by fourteen votes to two, that it has jurisdiction to entertain
the Application filed by the Republic of Nicaragua on 9 April 1984, in so
far as that Application relates to a dispute concerning the interpretation or
application of the Treaty of Friendship, Commerce and Navigation
between the United States of America and the Republic of Nicaragua
signed at Managua on 21 January 1956, on the basis of Article XXIV of
that Treaty ;

IN FAVOUR : President Elias ; Vice-President Sette-Camara ; Judges Lachs,
Morozov, Nagendra Singh, Mosler, Oda, Ago, El-Khani, Sir Robert Jen-
nings, de Lacharrière, Mbaye, Bedjaoui ; Judge ad hoc Colliard ;

AGAINST : Judges Ruda and Schwebel.

(c) finds, by fifteen votes to one, that it has jurisdiction to entertain the
case ;

IN FAVOUR : President Elias ; Vice-President Sette-Camara ; Judges Lachs,
Morozov, Nagendra Singh, Ruda, Mosler, Oda, Ago, El-Khani, Sir Robert
Jennings, de Lacharrière, Mbaye; Bedjaoui ; Judge ad hoc Colliard ;

AGAINST : Judge Schwebel.

(2) finds, unanimously, that the said Application is admissible.

54
443 MILITARY AND PARAMILITARY ACTIVITIES (JUDGMENT)

Done in English and in French, the English text being authoritative, at
the Peace Palace, The Hague, this twenty-sixth day of November, one
thousand nine hundred and eighty-four, in three copies, one of which will
be placed in the archives of the Court and the others will be transmitted to
the Government of Nicaragua and to the Government of the United States
of America, respectively.

(Signed) Taslim O. ELtas,
President.

(Signed) Santiago TORRES BERNARDEZ,
Registrar.

Judges NAGENDRA SINGH, RUDA, MOSLER, ODA, AGo and Sir Robert
JENNINGS append separate opinions to the Judgment of the Court.

Judge SCHWEBEL appends a dissenting opinion to the Judgment of the
Court.

({nitialled) T.O.E.
(Initialled) S.T.B.

55
